Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.1 Page 1of 82

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
RIC-MAN CONSTRUCTION, INC, CASE NO.
a Michigan corporation,
Plaintiff,

Vv.

PIONEER SPECIAL RISK INSURANCE

SERVICES, INC., d/b/a PIONEER

UNDERWRITERS, [a foreign Corporation],
Defendant.

 

COMPLAINT FOR DECLARATORY JUDGEMENT

Plaintiff Ric-Man Construction Inc. (“Ric-Man”), through its attorneys, McAlpine PC, and
for its Complaint for Declaratory Judgment against Defendant Pioneer Special Risk Insurance
Services Cross Environmental Services, Inc., d/b/a Pioneer Underwriters (“Pioneer”), states as
follows:

NATURE OF THE ACTION

1. This is an insurance coverage action seeking declaratory relief pursuant to 28
U.S.C. §§ 2201 and 2202.

2. Ric-Man seeks a declaration that Pioneer has a duty to defend Ric-Man with respect
to a claim presented in a separate matter (the “Lawsuit”) pursuant to the Contractors Pollution &
Professional Liability Insurance policy (the “Policy”) issued to Ric-Man by Pioneer. See Policy

attached as Exhibit A.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.2 Page 2 of 82

3. Specifically, the Lawsuit involves allegations against Ric-Man associated with Ric-
Man’s design of a dewatering system used in connection with the construction of a Combined
Overflow Sewer (“COS”) ! that resulted in the elimination of countless residential wells.

PARTIES, JURISDICTION AND VENUE

4. Ric-Man is a corporation organized under the laws of the State of Michigan with
its principal place of business located at 58600 Van Dyke Rd. Suite 100, Sterling Heights,
Michigan.

5. Pioneer is a corporation organized under the laws of the State of California with its
principle place of business located at 48 Wall Street, 17" Floor, New York, New York.

6. This Court has subject matter jurisdiction over this action for declaratory relief
pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

7. An actionable controversy between Ric-Man and Pioneer exists within the meaning
of 28 U.S.C, §§ 2201 regarding whether Pioneer has a duty to defend or indemnify Ric-Man under
the terms of the Policy with respect to those claims made in the Lawsuit.

8. This Court also has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)
because the amount in controversy exceeds the sum or value of $75,000.00, exclusive of interest
and costs, and the suit is between citizens of different states.

9, Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that a substantial part

of the events giving rise to this claim occurred in this judicial district.

 

* CSO tunnels are intended to collect rainwater runoff, domestic sewage, and industrial wastewater in the same pipe
prior to transporting all of their wastewater to a sewage treatment plant, where it is treated and then discharged to a
water body.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.3 Page 3 of 82

THE UNDERLYING LAWSUIT

10. On May 29, 2018, Wade Trim Associates, Inc. (“Wade Trim”) filed the Lawsuit in
in Wayne County Circuit Court (Case No. 18-005697-CB), which included a breach of contract
claim against Oakland County Water Resources Commissioner (“OCWRC”) seeking payment for
Wade Trim’s design of the COS and a claim of breach of contract against Ric-Man seeking
indemnification under the terms of Ric-Man’s “Contract” with OCWRC. See “Complaint”
attached as Exhibit B. |

11, Wade Trim’s alleges that it is entitled to defense and indemnification by Ric-Man
on the basis that Ric-Man had breached its contract with OC WRC because of “Ric-Man’s improper
dewatering operations that Ric-Man improperly implemented and/or implemented dewatering
operations contrary to the requirements of the Contract and in contradictions to the manner
indicated in its submittals.” /d., at J 34.

12. However, Wade Trim failed to allege that it is entitled to defense and
indemnification due to Ric-Man’s failure to properly design a dewatering system associated with
Ric-Man’s construction of the COS.

13. On April 19, 2019, OCWRC filed a Cross Claim against Ric-Man in the Lawsuit,

alleging the following;
° Failure to properly design groundwater control systems;
° Failure to account for the possibility of damage to residential wells

and damage to Middlebelt Road;

° Failure to advise OC WRC that groundwater-control activities might
impact surrounding structures and residential wells;

° Damages to existing structures while operating groundwater control
systems;
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.4 Page 4 of 82

° Failure to pay for damage caused to Middlebelt Road (as alleged by

Wade Trim in Wade Trim’s First Amended Complaint, attached as
Exhibit 1);

° Failure to install and perform groundwater control systems in

accordance with approved submittals regarding well depth and
pump depth;

° Failure to perform pump tests promised by its submittals. See Cross
Claim attached as Exhibit C, at § 19.

14. None of the above are derived from any of the terms or conditions in Ric-Man’s

Contract with OCWRC.

THE INSURANCE CONTRACT

15. Pioneer issued the Policy to Ric-Man for coverage of ‘claims made’ between

December 15, 2018 and June 30, 2020. Exhibit A.

16. _—_— As relating to this Declaratory Judgment Action, the Policy contains the following

terms:

Il, A. “The Insurer will defend the Insured, with counsel of our mutual
agreement, because of a Professional Claim... ”

II. D. “In the event that the Insured is entitled by law and chooses to retain
independent counsel of its choosing to defend the Insured at the Insurer’s
expense, the attorney fee component of Claims Expenses shall be limited to
the rates the Insurer actually pays to counsel it retains in the ordinary course
of business in the defenses of similar cases in the community where the
claim arose or is being defended.

IV. Y. “Professional Claim means any demand, demand for arbitration or
mediation or suit received by the Insured seeking Damages or
correction of Professional Services and alleging liability or responsibility
on the Insured’s part or on the part of any entity or person for who the
Insured is legally responsible.

IV. Z. “Professional Services means:
2. construction management, program management, project management,

owner’s representative and any design delegated responsibility or design
assist performed by the Insured... ”

4
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PageID.5 Page 5 of 82

IV. F. “Damages means the monetary amounts for which the Insured may be held
liable, including sums paid as judgments, awards, settlements, partial or
complete loss, or diminishment of value, and related Claims Expenses,
resulting from a Professional Claim.”

DEMAND FOR COVERAGE

17, On June 17, 2019 Ric-Man’s notice of claim for coverage was sent to Pioneer,

18. The next day, Ric-Man received correspondence from Charles J. Sinclair of
Crosswalk Claims Management, LLC (“Crosswalk”), representing that it was an administrator for
Pioneer’s claims and seeking information required by the Policy in order to conduct an
investigation of the claim.

19, Ric-Man sent the requested information and supporting documents to Mr. Sinclair
on August 16, 2016.

20. Despite several subsequent inquiries by email and voice mail regarding the status
of Ric-Man’s claim, Mr. Sinclair has failed to respond for almost three months.

21, On November 8, 2019, Mr. Sinclair finally notified Ric-Man that “the Policy does
not appear to be triggered, as Ric-Man was aware of an actual or potential Professional Claim prior

to the effective date of the Policy.” See Coverage Position Letter attached as Exhibit D.

COUNT I
DECLARATORY JUDGMENT

22. Ric-Man hereby incorporates and re-alleges the allegations set forth in paragraphs
1-21 as if fully set forth herein.

23. There is a genuine and bona fide dispute, and an actual controversy and
disagreement between Ric-Man and Pioneer, regarding whether Pioneer has a duty to defend and

indemnify Ric-Man against claims asserted in the Lawsuit.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.6 Page 6 of 82

24, Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202,
Ric-Man in good faith requests that the Court declare that Pioneer has a duty to defend Ric-Man
in connection with the claims asserted against Ric-Man by OCWRC in the Lawsuit because
OCWRC’s factual allegations may eventually obligate Pioneer to indemnify Ric-Man under the
coverage provided by the Policy.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff Ric-Man prays as follows:

1. For a declaration that Pioneer has a duty to defend Ric-Man in connections with the
claims asserted by OCWRC in the Lawsuit; and

2. For such other and further relief this Court may deem just and proper.

Dated: November 15, 2019 Respectfully submitted,

/8/ Mark L. McAlpine
Mark L. McAlpine (P35583)

Ted Peters (P40220)
MCALPINE PC

3201 University Drive Suite 200
Auburn Hills, MI 48326

(248) 373-3700
mimcealpine@mcealpinepc.com
tpeters@mealpinepc.com
Attorneys for Plaintiff Ric-Man.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelID.7 Page 7 of 82

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.8 Page 8 of 82

UNDERWRITERS

CONTRACTORS POLLUTION & PROFESSIONAL LIABILITY INSURANCE

 

DECLARATIONS
Policy No.: CPP-0000190-01 Brown & Riding Insurance Services,
Inc.
Renewal of: N/A 85 Campau Avenue NW, Suite 310
Grand Rapids, MI 49503

 

Notice: Sections I, Coverages A, B and F of this Policy provide Claims Made and Reported Coverage and Subject
to Its Provisions Applies Only to Claims Which are Both First Made by or Against the Insured and Reported to
the Insurer During the Policy Period or the Extended Reporting Period, If Applicable. Claim Expense is Included
Within the Limit of Liability.

 

 

Please Read The Entire Policy Carefully.

 

Ay Named Insured: Ric-Man Construction, Inc,
Address: 42600 R. Mancini Drive
Sterling Heights, MI 48314
B. Policy Period: Effective date: 12/15/2018 Expiration date: 06/30/2020
Both dates at 12:01 A.M. (Standard Time) at the address of the Named Insured.
c. Limits of Liability:
1. each Claim Per PSR-SLC-PCPP-END-08 (06/16) and PSR-PCE-PCPP-END-33 (09/16)
2. inthe Aggregate Per PSR-SLC-PCPP-END-08 (06/16) and PSR-PCE-PCPP-END-33 (09/16)
Supplemental Coverages Premium $21,313.00
3. Disciplinary Proceedings $10,000 each Claim / $100,000 in the Ageregate vials et eas <o 3
4. Litigation Expense $500 per day each Claim / $5,000 in the Aggregate a
5. Subpoena Expense $10,000 each Claim / $100,000 in the Aggregate
6. ADA & FHA Expense $10,000 each Claim / $100,000 in the Ageregate
7. Corporate Reputation $10,000 each Claim / $100,000 in the Aggregate
D. ‘Self-Insured Retention: cere me B95 000 Pe meee nes ces geen es

 

This insurance has been placed with an insurer that is not licensed by the state of Michigan. In
case of insolvency, payment of claims may not be puaranteed,

 

 

 

E. Retroactive Dates:
Coverage A-Protective Errors and Omissions Per PSR-PCE-PCPP-END-33 (09/16)
Coverage B-Professional Liability 04/15/2011
Coverage C-Contractor’s Pollution Liability N/A - Occurrence
Coverage D-Transportation Pollution Liability N/A - Occurrence
Coverage E-Non-Owned Disposal Site N/A - Occurrence
Coverage F-Mitigation of Damages 06/01/2016
Coverage G-Site Pollution Liability Location Specific per PSR-IP-PCPP-END-02 (05/16)
F. Policy Premium: $21,313
TRIA Premium: $0
Total Premium: $21,313
PSR-N-PCPP-DEC-02 (01/18) Page 1 of 2

This insurance has been placed with an insurer that is not licensed by the State of Michigan. In case of insolvency,
payment of claims is not guaranteed.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PageID.9 Page 9 of 82

PIONEER

UNDERWRITERS

G. Endorsements:

1. Lloyd’s Amendatory Wordings
PSR-LL-EIL-END-01 (01/18) - Lloyd’s Syndicate Endorsement
NMA1256 - Nuclear Incident Exclusion Clause-Liability-Direct (Broad) (U.S.A)
NMA1477 - Radioactive Contamination Exclusion Clause-Liability-Direct (U.S.A)
LSW1001 - Several Liability Notice
NMA0464 - War and Civil War Exclusion Clause
LMA3100 - Sanction Limitation and Exclusion Clause
NMA2920 - Terrorism Exclusion Endorsement
LMA5219 - U.S. Terrorism Risk Insurance Act of 2002 as Amended — Not Purchased Clause
PSR-ME-PCPP-END-03 (03/16) - Minimum Eamed Premium
PSR-SCA-PCPP-END-31 (09/16) - Supplemental Coverages Amendment
PSR-SLC-PCPP-END-08 (06/16) - Separate Limit of Liability Per Coverage Part Endorsement
PSR-PCE-PCPP-END-33 (09/16) - Policy Change(s) Endorsement
PSR-AI-PCPP-END-01 (05/16) - Additional Insured Endorsement
PSR-DCK-PCPP-END-17 (06/16) - Deletion of Condition K - Choice of Law and Jurisdiction
PSR-SPA-PCPP-END-34 (10/16) - Site Pollution Amendatory
PSR-IP-PCPP-END-02 (05/16) - Insured Property Schedule
10. PSR-PNE-PCPP-END-35 (11/16) - Prior Notice Exclusion
11. PSR-ASE-PCPP-MAN-O1 (12/18) — Anti-Stacking Endorsement
12. NMA1998 (11/17) - Service of Suit Clause (U.S.A.)

COI AAR WI

H. Notification of Claims to: Pioneer Underwriters
48 Wali Street, 17" Floor
New York, NY 10005

Email: EILCLAIMS@pioneeruw.com

In accordance with the authorization granted to Pioneer Special Risk Insurance Services, Inc. under Contract No. B131210655U18
by certain Underwriters at Lloyd’s, London, whose names and the proportions underwritten by them can be ascertained by
reference to the said Contract, which bears the Seal of Lloyd’s Policy Signing Office and is on file at the office of the said Agency
and in consideration of the premium specified herein, the said Underwriters do hereby bind themselves, each for their own part and
not one for another, their heirs, executors and administrators, to insure as follows in accordance with the terms and conditions
contained or endorsed hereon.

The Policy terms and conditions contained herein or endorsed hereon and such other provisions, agreements or conditions as may
be endorsed hereon or added hereto are hereby incorporated in this Policy No representative of the Underwriters shall have the
power to waive or be deemed to have waived any provision or condition of this Policy unless such waiver, if any, shall be written
upon or attached hereto; nor shall any privilege or permission affecting the insurance under this Policy exist or be claimed by the
Insured(s) unless so written or attached,

lo 4) Abe 8

Authorized Representative

Eugene K, Hinman
CEO
Pioneer Special Risk Insurance Services, Inc.

PSR-N-PCPP-DEC-02 (01/18) Page 2 of 2
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.10 Page 10 of 82

 

 

 

 

PIONEER
UNDERWRITERS

CONTRACTORS PROFESSIONAL AND
POLLUTION LIABILITY INSURANCE
POLICY — OCCURRENCE POLLUTION

 

NOTICE: SECTION I. COVERAGES A, B AND F PROVIDE CLAIMS MADE AND REPORTED
COVERAGE AND SUBJECT TO ITS PROVISIONS APPLIES ONLY TO CLAIMS WHICH ARE BOTH
FIRST MADE BY OR AGAINST THE INSURED AND REPORTED TO THE INSURER DURING THE
POLICY PERIOD OR THE EXTENDED REPORTING PERIOD, IF APPLICABLE. CLAIM EXPENSE IS
INCLUDED WITHIN THE LIMIT OF LIABILITY.

 

PLEASE READ THE ENTIRE POLICY CAREFULLY.

 

 

In consideration of the payment of the premium, and in reliance upon the statements made in the
application, materials, and information provided by the Insured, which are incorporated into this Policy,
and form a part hereof, and are representations upon which this Policy has been issued, the Insurer
identified in the Declarations, herein called the “Insurer,” agrees as follows:

I. INSURING AGREEMENT
Coverage A - Protective Errors and Omissions

The Insurer shall indemnify the Insured for Ultimate Loss established by law or settlement to
which the Insurer agrees, in excess of all applicable limits of liability of the Design
Professional's Insurance, provided that:

1. the Protective Claim for such Ultimate Loss is made during the Policy Period and reported
in writing by the Named Insured to the Insurer during the Policy Period or any applicable
Extended Reporting Period; and

2. the Protective Claim arises out of the rendering or failure to render Professional Services
performed by a Design Professional on or after the Retroactive Date: and

3. the Insured shall do all that is reasonable and legally permitted to first seek recovery for all
Ultimate Loss from the responsible Design Professional.

Coverage B - Professional Liability

The Insurer shall pay on behalf of the Insured alt sums in excess of the Self-Insured Retention
stated in the Declarations which the Insured is legally obligated to pay as Damages because of
a Professional Claim first made against the Insured during the Policy Period and reported to
the Insurer, in writing, during the Policy Period, or any applicable Extended Reporting Period,
provided that:

1. the Professional Claim arises out of an actual or alleged act, error or omission with respect
to the rendering of or failure to render Professional Services by the Insured or by a Design
Professional for whom the Insured is legally responsible; and

2. the act, error, or omission took place on or after the Retroactive Date specified in the
Declarations and before the end of the Policy Period.

PSR-N-PCPP-POL-02 (11/16) Page 1 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.11 Page 11 of 82

 

 

 

 

PIONEER

UNDERWRITERS

Coverage C - Contractor’s Pollution Liability

The Insurer shall pay on behalf of Insured for a Pollution Loss in excess of the Self-lnsured
Retention stated in the Declarations which the Insured is legally obligated to pay as a result of a
Pollution Claim from a Pollution Condition arising out of Contractor Activities, insured herein,
provided that:

1. the Pollution Loss arises out of actual or alleged Contractor Activities rendered or failed to
be rendered by either the Insured, or others for whom the Insured is legally responsible; and

2. the Bodily injury, Property Damage, or Environmental Damage occurs during the Policy
Period.

Coverage D - Transportation Pollution Liability

The Insurer shall pay on behalf of Insured for a Pollution Loss in excess of the Self-Insured
Retention stated in the Declarations which the Insured is legally obligated to pay as a result of a
Pollution Claim arising out of Transportation Activities provided that the Bodily Injury,
Property Damage, or Environmental Damage occurs during the Policy Period.

Coverage E - Non-Owned Disposal Site

The Insurer shall pay on behalf of Insured for a Pollution Loss in excess of the Self-Insured
Retention stated in the Declarations which the Insured is legally obligated to pay as a result of a
Pollution Claim from Pollution Conditions provided that:

1. the Pollution Condition arises from waste material generated by Contractor Activities; and
2. the Poliution Condition is on, at, under or migrating from a Non-Owned Disposal Site; and

3. the Bodily Injury, Property Damage, or Environmental Damage occurs during the Policy
Period.

Coverage F - Mitigation of Damages

The Insurer shall indemnify the Insured in excess of the Self-Insured Retention stated in the
Declarations for Mitigation Costs incurred by the Insured against direct costs and expenses
necessarily incurred in respect of any action te mitigate or rectify an act, error, or omission in
providing covered Professional Services that otherwise would be subject to a Professional
Claim under this Policy, provided always that:

1. the act, error, or omission took place on or after the Retroactive Date specified in the
Declarations and before the end of the Policy Period; and

2. the Insured provides prompt and prior written notice to the Insurer during the Policy Period
of the Insured’s proposed corrective action and presents evidence to the Insurer that an
eventual Professional Claim being made in the absence of the Insured’s undertaking of
mitigation or rectification action is a reasonable probability; and

3. the Insured obtains written approval from the Insurer prior to incurring any Mitigation
Costs.

PSR-N-PCPP-POL-02 (11/16) | Page 2 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.12 Page 12 of 82

 

 

 

 

PIONEER

UNDERWRITERS

Coverage G - Site Pollution Liability

The Insurer shall pay on behalf of Insured for a Pollution Loss in excess of the Self-Insured
Retention stated in the Declarations which the Insured is legally obligated to pay as a result of a
Pollution Claim resulting from a Pollution Condition on, at, under, or migrating from a Insured
Property provided that:

the Pollution Condition originaies from an Insured Property; and

2 the Pollution Condition is sudden and accidental and first begins on or after the
Retroactive Date specified in the Declarations and ends within a period of ten (10)
consecutive days from the time it began; and

3. the Pollution Condition is first discovered by the Named Insured during the Policy Period
and reported to the Insurer, in writing, during the Policy Period, or any applicable Extended
Reporting Period; or

4. the Pollution Ciaim is first made against the Named Insured and reported to the Insurer, in
writing during the Policy Period or any applicable Extended Reporting Period.

Il. DEFENSE AND SETTLEMENT

A. The Insurer will defend the Insured, with counsel of our mutual agreement, because of a
Professional Claim or Pollution Claim, subject to the applicable Self-Insured Retention and
the Limit of Liability stated in the Declarations. The Insurer shall have the right and duty to
defend any Professional Claim or Pollution Claim made against the Insured seeking sums
payable under this Policy, even if the allegations of ihe Professional Claim or Pollution
Claim are groundless or false. The insured shall not assume or admit liability, make any
payment, consent to any judgment, settle any Professional Claim or Pollution Claim or
incur any Claim Expense without the prior written consent of the Insurer, which consent
shall not be unreasonably withheld. The Insurer shall not be liable for any expense,
settlement, assumed obligation or admission to which it has not consented.

B. The Insurer has the right to investigate, conduct negotiations concerning, and with the
Insured’s written consent, settle, any Professional Claim or Pollution Claim as it deems
expedient within the Limits of Liability as set forth in the Policy. If the Insured refuses to
consent to a settlement or compromise recommended by the Insurer and acceptable to the
claimant, then the Insurer's Limit of Liability under this Policy with respect to such
Professional Claim or Pollution Claim shall be reduced to the amount for which the
Professional Claim or Pollution Claim could have been settled, including all Claim
Expenses incurred up to the time the Insurer made its recommendation to the Insured.

C. The Insurer shail have no obligation to pay any Professional Claim or Pollution Claim,
including Claim Expense, or to defend, continue to defend, or indemnify for any Ultimate
Loss, Damage, Mitigation Costs or Pollution Loss after the Limit of Liability has been
exhausted by any payment, including Claim Expenses, or any deposit or tender of the Limit
of Liability into Court.

DB. In the event the Insured is entitled by law and chooses to retain independent counsel of its
choosing to defend the Insured at the Insurer’s expense, the attorney fee component of
Claim Expense shall be limited to the rates the Insurer actually pays to counsel it retains in
the ordinary course of business in the defenses of similar claims in the community where the
claim arose or is being defended. In addition, the Insurer may exercise its right to require
that the independent counsel possess certain minimum qualifications which may include that

PSR-N-PCPP-POL-02 (11/16) Page 3 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.13 Page 13 of 82

 

 

 

 

UNDERWRITERS

the selected counsel have (1) at least five years of civil litigation experience, including
substantial experience defending the subject at issue in the claim, and (2) errors and
omissions coverage which proof of coverage must be provided to the Insurer and on a
renewable basis and which coverage must be current during the handling of the claim by
counsel retained by the Insured. At a minimum, the amount of coverage must equal the
Limits of Liability of this policy. The Insured further agrees to require its independent counsel
to provide the Insurer with information concerning the claim in a timely manner, and to
respond to the Insurer’s requests for information concerning the claim. The Insured may, at
any time, freely and fully waive any right to select independent counsel by a signed consent.

Hl. SUPPLEMENTAL COVERAGES

The following Supplemental Coverages are in addition to the each Claim and in the Aggregate
Limits of Liability set forth in Item C. of the Declarations:

A. Claims Expense for Disciplinary Proceedings

Subject to the Disciplinary Proceedings Limit of Liability stated in Item ©.3. of the
Declarations, the Insurer shall pay on behalf of the Insured, expenses which the
Insured pays because of a disciplinary proceeding first commenced against the Insured
during the Policy Period for Professional Services or Contractor Activities rendered
by the Insured or performed on behalf of the Insured.

B. Litigation Expense Reimbursement

Subject to the Litigation Expense Limit of Liability stated in Item C.4. of the Declarations,
the Insurer shall reimburse the Insured’s actual loss of earnings and reasonable
expenses incurred when the Insured attends a hearing, deposition or trial at the written
Tequest of the Insurer in the course of defending an otherwise covered Professional
Claim or Pollution Claim.

c. Subpoena Expenses Coverage Extension

Subject to the Subpoena Expenses Limit of Liability stated in Item C.5. of the
Declarations, the Insurer shall, at the Insured’s request, retain counsel and pay such
counsel’s reasonable and necessary fees and costs to advise the Insured regarding the
production ef documents and/or represent the Insured during the preparation and giving
of testimony, in response ta a subpoena served on the Insured, arising from
Professional Services or a Pollution Condition.

D. ADA and FHA Expense Reimbursement

Subject to the ADA and FHA Expense Limit of Liability stated in Item C.5. of the
Declarations, the Insurer shall reimburse the Insured’s attorney’s fees and other
expenses incurred when the Insured responds to regulatory or administrative actions
brought against it during the Policy Period by a government agency under the
Americans with Disabilities Act of 1990 (ADA) or the Fair Housing Act (FHA). The
regulatory or administrative action must result from the rendering of or failure to render
Professional Services by the Insured, or by a Design Professional for whom the
Insured is legally responsible, and be reported to the Insurer before any attorney's fees
or other expenses are incurred.

PSR-N-PCPP-POL-02 (11/16) Page 4 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.14 Page 14 of 82

 

 

PIONEER

UNDERWRITERS

E. Corporate Reputation Rehabilitation

Subject to the Corporate Reputation Rehabilitation Limit of Liability stated in Item C.7. of
the Dectarations, the Insurer shail pay on behalf of the Insured, expenses reasonable
and necessary to restore corporate reputation that is a result of a covered Professional
Claim or Pollution Claim. The Insurer will consult with the Insured over the selection
of a public relations firm that meets certain minimum certifications and qualifications (i.e.
Examination for Accreditation in Public Relations, Accredited Business Communicator
form International Association of Business Communicators).

IV. DEFINITIONS

Words importing the singular will be construed as importing the plural and vice versa. For
purposes of this Policy:

A. Bodily Injury means physical injury, sickness, disease, mental anguish or shock
sustained by any person, including death resulting therefrom. Furthermore, Bodily Injury
shall extend to include the monitoring of medical conditions.

B. Claim Expense means reasonable and necessary fees and costs incurred by the Insurer
to defend or administer any Professional Claim or Pollution Claim for which coverage
is provided under this Policy. Claim Expense includes reasonable and necessary fees
for attorneys, investigators, arbitrators, mediators, consultants and expert testimony as
well as court and arbitration costs and expenses, but (except as provided in Section III.B.
Litigation Expense Reimbursement) shall not include any remuneration, salaries, regular
or overtime wages, benefits, or fees of directors, officers, managers and employees of
the Insured or Insurer. Claim Expense shall not include fees and expenses of
independent adjusters unless such services are provided as part of the defense or
administration of any Professional Claim or Pollution Claim. Claim Expense also
includes premiums on appeal bonds, attachment bonds or any similar bonds; however,
the Insurer is not obligated to apply for, secure or furnish any such bond.

c. Cleanup Costs means costs associated with the investigation, monitoring, removal,
disposal of soil, surface water, groundwater or other contamination, clean up, abatement,
containment, treatment, neutralization, capping, remediation, or correction of a Pollution
Condition to the extent required by Environmental Law. Cleanup Costs also includes
Restoration Costs. In the absence of an applicable law regarding cleanup of mold or
legionella pneumophila, necessary Cleanup Costs may be established by obtaining the
written recommendations of a Certified Industrial Hygienist retained with the prior
approval of the Insurer. Cleanup Costs also means Emergency Expense.

D. Completed Cperations means werk from Contractor Activities that has been
completed, including materials, parts, or equipment furnished in connection with such
work or operations, and that results in a Pollution Claim or Pollution Loss.

E.. Contractor Activities mean:

1. any general construction or management activity performed by an Insured,

including similar activity by an entity for whom the Insured is iegally responsible,
which results in a Pollution Condition, or

PSR-N-PCPP-POL-02 (11/16) Page 5 of 20

 

 

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.15 Page 15 of 82

 

 

 

 

PIONEER
UNDERWRITERS

2. any environmental activity performed by an Insured, including similar activity by
an entity for whom the Insured is legally responsible, which results in a Pollution
Condition.

Contractor Activities also includes Completed Operations.

F. Damages means the monetary amounts for which the Insured may be held legally liable,
including sums paid as judgments, awards, settlements, partial or complete loss, or
diminishment of value, and related Claim Expense, resulting from a Professional Claim.
Damages also include liquidated damages, but only to the extent of liability the Insured
would have had in the absence of an agreement for liquidated damages.

Damages does not include the restitution, return, withdrawal or reduction of fees, profits
or charges for services rendered or offered, or any other consideration or expenses paid
to the Insured or by the Insured for services or products; any equitable obligation,
including restitution, disgorgement, or the cost of complying with injunctive relief, or
(except as provided in Section IIIB. Litigation Expense Reimbursement) the time and
expense incurred by an Insured in addressing or resolving a claim.

G. Declaration means the Declarations Page to this policy noting the Limits, Self-Insured
Retentions, Named Insured, and other items as applicable that are part of this insurance.

H. Design Professional means those persons or entities or successors professionally
qualified to perform Professional Services.

1. Design Professional’s Insurance means all available professional liability insurance
policies where the Design Professional is an Insured, including any respective sub
consultant.

J. Emergency Expense means reasonable and necessary expense, incurred by the
Named Insured, on an emergency basis to contain, control, mitigate or rectify a
Pollution Condition that is an imminent and substantial endangerment to public health,
safety, welfare, or to the environment, provided that such expense is reported io the
Insurer within five (5) days of the discovery of the Pollution Condition.

K. Environmental Damage means physical injury to soil, surface water, groundwater or the
atmosphere that results in Cleanup Costs.

L. Environmental Law means any federal, state, provincial, or other local laws, statutes,
ordinances, regulations, including any legally executed state voluntary cleanup or risk-
based corrective action programs, governing the cleanup of a Pollution Condition.

M. Extended Reporting Period means the Automatic Extended Reporting Period or, if
applicable, the Optional Extended Reporting Period described in Section IX. of this Policy.

N. insured means:
1. the Named Insured; or
2. any and all affiliates, divisions, subsidiary corporations, or subsidiary limited

liability companies thereof of the Named Insured, of any tier, in the past, as now
or hereinafter constituted; or

3. any present or former partner, director, officer, manager, member, trustee, or
employee of the Named Insured solely while acting on behalf of the Named
Insured; or

PSR-N-PCPP-POL-02 (11/16) Page 6 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.16 Page 16 of 82

 

 

 

 

PIONEER

UNDERWRITERS

4. any Insured with regard to its participation in a legal entity including a joint
veniure, but solely for the Insured’s legal liability for its performance of
Professional Services or Contractor Activities under the respective legal
entity or joint venture. Insured does not include the legal entity itself, the joint
venture itself or any other entity that is part of either the legal entity or joint
venture, except as respects liability assumed by the Insured for a Pollution
Condition; or

5. with regard to Coverage C (Contractor’s Pollution Liability) only, any client of the
Named Insured, or any entity or person that requires the Named Insured to
name them as an additional insured on this policy as required by contract,
agreement, or permit, but solely as respects covered Pollution Loss caused by
the Named Insured’s Contractor Activities; or

6. any entity which is specifically referenced as an insured in the Declarations or by
endorsement as an Insured;

7. the estate, heirs, executors, shareholders, administrators or legal representatives
of an Insured in the event cf such Insured's death, incapacity or bankruptcy but
only to the extent such Insured would otherwise be provided coverage under this
Policy while solely acting on behalf of the Named Insured; or

8. any pricr entity that has been reported to the Insurer and whose assets,
partners, principals, or shareholders were acquired by the Named Insured, for
which the Named Insured is responsible for the prior entity’s insurance; or

9. any entity newly formed or acquired by the Named Insured during the Policy
Period in which the Named Insured has more than 50% legal or beneficial
interest and over which the Named Insured exercises management or financial
control and has financially agreed to provide insurance for such entity. However:

a. Coverage will only be provided for claims arising out Professional Services or
Contractor Activities performed on or after the date of formation, acquisition,
or exercised financial or management control; and

b. This coverage will expire within 90 days of such formation or acquisition or
the end of the Policy Period, whichever is earlier, unless the Named Insured
provides written details of such newly formed or acquired entity to the Insurer
and pays the additional premium requested by the Insurer, if any.

oO. Insured Property means real property owned, leased, rented or occupied by the
Insured as scheduled by endorsement to this policy.

P. Solely with respect to Coverage C - Contractor's Pollution Liability, Insured Contract
means:
1. a contract for a lease of premises. However, that portion of the contract for a

lease of premises in excess of 30 consecutive days that indemnifies any person
or organization for damage by fire, lightning, or explosion te premises while
rented to the Insured or temporarily occupied by the Insured with permission of
the owner is not an Insured Contract; or

2. a sidetrack agreement; or

PSR-N-PCPP-POL-02 (11/16) Page 7 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.17 Page 17 of 82

 

 

 

 

PIONEE
UNDERWRITERS
3. any easement or license agreement: or

4. an obligation, as required by ordinance, to indemnify a municipality, except in
connection with work for a municipality; or

5. an elevator maintenance agreement; or

6. that part of any other contract or agreement pertaining to the Insured’s business
{including an indemnification of a municipality in connection with work performed
for a municipality) under which the Insured assumes the tort liability of another
party to pay for Bodily Injury, Property Damage, or Environmental Damage to
a third party or organization. This section does not include that part of any
contract or agreement that indemnifies an architect, engineer, or surveyor for
injury or damage arising out of:

a. Preparing, approving, or failing to prepare or approve maps, drawings,
opinions, reports, surveys, change orders, designs or specifications; or

b. Giving directions or instructions, or failing to give them, if that is the primary
cause of the injury or damage.

For the purpose of this section, tort liability means a liability that would be
imposed by law in the absence of any contract or agreement.

Q. Mitigation Costs mean direct costs and expenses necessarily incurred in respect of any
action to mitigate or rectify an act, error, omission, or activity that otherwise would be
subject to a Professional Claim under this policy.

Mitigation Costs do not include any costs or expenses to redo, modify, supplement or fix
the Insured’s work or that are a betterment or of a consequential nature, including but
not limited to: project delays, cost overruns, increase in funding costs or any loss of use
of any project,

Furthermore, Mitigation Costs cio not include costs or expenses in connection with the
Insured’s own profit, overhead or salaries.

R. Named Insured means the individual, partnership, entity, firm, or the company named in
Item A of the Declarations.

8. Natural Resource Damage means the actual or assessed physical injury to or
destruction of, including the resulting loss of value, to land, fish, wildlife, air, water,
drinking water supplies and other such resources belonging to, managed by, held in trust
by, appertaining to, or otherwise controlled by any Local, State, Provincial or foreign
government, the United States (includes resources of any fishery conservation zone
established by the Magnuson-Stevens Fishery Conservation and Management Act (16
U.S.C. 1801 et. Seq.)), any Native American tribe, or, if such resources are subject to a
trust restriction or alienation, any member of a Native American tribe.

T. Non-Owned Disposal Site means a location used for the treatment, storage, or disposal
of an Insured’s waste material provided that:

1. the location(s) is (are) not managed, operated, owned or leased by the Insured
or any subsidiary or affiliate of the Insured: and

PSR-N-PCPP-POL-02 (11/168) Page 8 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.18 Page 18 of 82

 

 

 

 

PIONEER
UNDERWRITERS

2. the location(s) is (are) permitted and/or licensed by and Federal, State, Local or
Provincia! authorities to accept such material as of the date of the treatment,
storage or disposal.

U. Policy Period means the period from 12:01 a.m. on the effective date of this policy to
12:01 a.m. on the expiration date of this policy as set forth in Item B of the Declarations
or earlier termination date if this policy is cancelled.

V. Pollution Claim means the assertion of a legal right alleging liability or responsibility on
the part of the Insured, arising out of a Pollution Condition, and shall include but not
necessarily be limited to lawsuits, petitions, arbitrations or other alternative dispute
resolutions, and public agency directives, made against the Insured.

Ww. Pollution Condition means the actual or alleged discharge, dispersal, release, seepage,
migration, growth, or escape of silt, sediment, smoke, soot, fumes, acids, alkalis, toxic
chemicals, mold, mildew, spores, fungi, bacteria, legionella pneumophila, asbestos, lead,
silica, liquids or gases, waste materials, contaminants, electromagnetic fields, hazardous
substances, hazardous materials, waste materials including medical, infectious, and
pathological wastes, or other irritants, into or upon land, any structure on land, the
atmosphere contained within that structure or any watercourse or body of water, including
groundwater. Radioactive matter shall also be considered a pollutant, except as
otherwise covered or protected by insurance or protections provided pursuant to 42
U.S.C, § 2014(w), as amended, or Section 170 of the Atomic Energy Act of 1954, as
amended.

X. Pollution Loss means the amount the Named Insured is legally obligated to pay,
including Bodily Injury, Property Damage or Cleanup Costs, and related Claim
Expense, caused by a Pollution Condition. Such Pollution Loss must result from a
Pollution Condition.

Y. Professional Claim means any demand, demand for arbitration or mediation or suit
received by an Insured seeking Damages or correction of Professional Services and
alleging liability or responsibility on the Insured’s part or on the part of any entity or
person for whom the Insured is legally responsible.

zZ. Professional Services means:

1. environmental consulting, environmental engineering, environmental site
assessment, remedial investigation, feasibility studies, environmental monitoring,
testing and sampling, remedial oversight and management, ecological studies,
industrial hygiene, environmental training, forensic inspection, expert witness, or

2. construction management, program management, project management, owner's
representation and any design delegated responsibility or design assist
performed by the Insured, including but not limited to constructability reviews or
value engineering, or

3. architecture, engineering, or contract administration as part of design, sprinkler
design, fire protection design, life safety design, mechanical, electrical or security
systems design, light use, acoustical or signage design, landscape design,
surveying, quantity surveying, material testing, economic, feasibility, technical
consulting or studies, software design for the purpose of operating or maintaining
any building system, interior design or space planning services, or design
services to support Leadership in Energy and Environmental Design (LEED)
certification for a project, or

PSR-N-PCPP-POL-02 (11/16) Page 9 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.19 Page 19 of 82

 

 

 

 

PIONEER

UNDERWRITERS

4, professional services in connection with modification or alteration, transfer,
protection, manipulation, use or misuse of any Building Information Modeling
{BIM) design assist system or program, or

5. ordinary technology services performed in the course of Professional Services
described above. Such technology services include the design, development,
programming, analysis, training, use, hosting, management, support and
maintenance of any software, database, internet service, or website.

Professional Services shall not include any activity in connection with construction
means, methods or techniques; site safety; crane erection, use, maintenance or
operation; scaffolding; any temporary structure; or project fencing.

AA. Property Damage means:

1. physical injury to or destruction of tangible property including resulting loss of use
thereof; or

2. loss of use of tangible property that has not been physically injured or destroyed;
or

3. diminution of third party property value, which is caused by a Poliution

Condition arising out of the performance of Contractor Activities; or

4. Natural Resource Damage, which is caused by a Pollution Condition, arising
out of the performance of Contractor Activities.

BB. Protective Claim means: a written demand, demand for arbitration or mediation or a suit
instituted by the Insured against the Design Professional seeking a remedy and
alleging liability or responsibility on the part of such Design Professional arising from an
act, error or omission in the performance or failure to render services. Protective Claim
does not include a demand or proceeding for non-monetary or injunctive relief.

cc. Responsible Person means any principal, officer, director, partner, property manager,
risk manager or other employee responsible for environmental affairs of the Insured.

DD. Restoration Costs means the reasonable and necessary costs incurred by the Insured
with the Insurer’s written consent, which consent shall not be reasonably withheld or
delayed, to repair, replace, or restore real or personal property by substantially the same
condition it was prior to being damaged during work performed in the course of incurring
Cleanup Costs. Restoration Costs do not include costs associated with improvements
or betterments.

EE. Retroactive Date(s) means the date(s) set forth in Item E. of the Declarations and from
which coverage as provided herein first begins.

FF. Transportation Activities mean:

1. any loading, unloading, or transportation of goods, materials, products, or waste
to or from any site where Contractor Activities are performed by an Insured
including similar activity by an entity for whom the Insured is legally responsible,
and results in a Pollution Condition, but only to the extent the Insured is
properly licensed and in the business of loading, unloading, or transporting
goods, materials, products, waste; or

PSR-N-PCPP-POL-02 (11/16) Page 10 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.20 Page 20 of 82

 

 

 

 

PIONEER

UNDERWRITERS

2. any operation, use, ownership, or maintenance of a land motor vehicle, off-road
motor vehicle, mobile equipment, trailer, semi-trailer, watercraft, aircraft, or rolling
stock on any site where Contractor Activities are performed by an Insured
including similar activity by any entity for whom the Insured is legally
responsible, resulting in a Pollution Condition;

GG. Ultimate Loss means the amount the Insured is legally entitled to recover from each
responsible Design Professional either by final adjudication by a court of competent
jurisdiction, settlement, arbitration or any other method of dispute resolution to which the
Insurer agrees in writing. Such Ultimate Loss must be the result of an act, error or
omission on the part of a Design Professional. |n the event that multiple Design
Professionals cause the same or related loss, the amount of Ultimate Loss shall not
exceed the single loss caused by such multiple Design Professionals.

HH. Underground Storage Tank means any tank that has at least ten (10) percent of its
volume below ground, in existence at the Inception Date, or installed thereafter, including
associated underground piping connected to the tank.

Vv. EXCLUSIONS

This policy does not apply and the Insurer will not be liable to make payments or indemnify any
Insured for Ultimate Loss, Damages, Mitigation Costs or, a Pollution Loss, or a Protective
Claim, or a Professional Claim, or a Pollution Claim, or Claim Expense directly or indirectly
arising out of:

A. Protective Claim Legal Fees
attorney's fees and any other costs and expenses incurred by any Insured in connection
with the making and prosecution of a Protective Claim;

B. Protective Claim
the amount of any default judgment, arbitration award or adjudicators decision in
circumstances where the Design Professional has failed to plead and/or provide a
defense, response cr answer, or take any other procedural step, except that this
exclusion shall not apply to the amount of Ultimate Loss which the Insured would have
been entitled to recover from the Design Professional had such defense, response or
answer been pleaded and/or provided, or procedural! step been taken;

In such instance where the Design Professional has failed to plead and/or provide a
defense, response or answer, or take any other procedural step, the burden of proving
the extent of Ultimate Loss which the Insured would have been entitled to recover from
the Design Professional will be upon the Insured;

Cc. Protective Loss Consent
a settlement that has been reached with the Design Professional involving the limits of
liability of this pelicy without the express written consent of the Insurer, such consent not
to be unreasonably withheld or delayed;

D. Products
any design or manufacture of any goods or products which are sold or supplied by the
Insured or by anyone under license by any Insured;

E. Separately Insured Projects

any project that is insured under a project specific insurance policy, provided, however,
that this exclusion shall not apply where your liability is found to be in excess of the limit

PSR-N-PCPP-POL-02 (11/16) Page 11 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.21 Page 21 of 82

 

 

 

 

UNDERWRITERS

of liability available under such project specific professional and/or pollution insurance
policy as applicable;

F. Faulty Workmanship/Own Work
the cost to repair or replace faulty workmanship in any construction, erection, fabrication,
installation, assembly or manufacturing process performed or provided by any Insured or
anyone for whom any Insured is legally responsible, including materials, paris or
equipment furnished in connection therewith, but this exclusion does not apply to liability
arising from services of a Design Professional or Contractor Activities that result in a
Pollution Condition;

G. Discrimination
any actual or alleged refusal to employ, termination of employment, harassment,
humiliation or discrimination on any basis, or other employment related practices or
policies. This exclusion applies whether the Insured may be held liable as an employer
or in any other capacity. This exclusion shall not apply as respects the providing of
Professional Services by the Insured or anyone for whom the Insured is legally liable
in connection with the pre-qualification of firms on behalf of a client;

H. Employer’s Liability'Workers’ Compensation
any obligation for which any Insured or any party shall be liable under any worker's
compensation, unemployment compensation, employer's liability, disability benefits law
or under any similar law; except this exclusion shall not apply to a third party action over
against the Insured arising from a Bodily Injury due to a Pollution Claim;

Known Condition(s}/Prior Notice
1. any claim or circumstance reported under any prior policy; or

2. any act, error, omission, or circumstance occurring prior to the inception date of this
Policy that was known or reported to a Responsible Person who could have
reasonably foreseen that a claim or mitigation effort could result; or

3. any Pollution Condition existing prior to the inception date of this Policy, and
reported to a Responsible Person , provided such Pollution Conditions were
caused by operations performed by or on behalf of the Insured. This exclusion shall
apply to any claim, suit, demand, notice or governmental order or directive seeking
Damages or any other remedy of any kind, including, but not limited to money,
repairs, remediation for Pollution Conditions, and prohibits any defense of the
Insured where the Insured knew or should have reasonably known of the Pollution
Conditions, injury or Damages prior to the effective date of this Policy;

J. Contractual Liability
liability assumed by any Insured, or any entity or person for whom the Insured is legally
responsible, under any contract or agreement, unless such liability would have attached
by law in the absence of such contract or agreement. This exclusion shall not apply to an
Insured Contract, nor shall this exclusion apply to liability arising out of Pollution
Conditions,

K. Express Warranties / Guarantees
express warranties or guarantees unless liability would have attached by law to the
Insured in the absence of such warranty or guarantee;

L. Intentional Acts

PSR-N-PCPP-POL-02 (11/16) Page 12 of 20 |

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.22 Page 22 of 82

 

 

 

 

PIONEER
UNDERWRITERS

any dishonest, fraudulent, criminal, intentional or malicious act, error or omission or those
of a knowingly wrongful nature, except that this exclusion shall not apply to an Insured
who did not commit, participate in, or have knowledge of such conduct;

 

M. Criminal Fines, Penalties and Assessments
criminal fines, criminal penalties or criminal assessments, punitive, exemplary or the
multiple portion of multiplied Damages, Pollution Loss, or Ultimate Loss. However, this
exclusion shall not apply if Damages, Pollution Loss, or Ultimate Loss are otherwise
covered under this policy and where permitted by law:

N. Other Business
any conduct by an individual, corporation, partnership or joint venture of which the
Insured is a partner, director, officer, member, participant or employee, that is not
designated in the Declarations or by endorsement as an Insured, except that this
exclusion shall not apply to the Insured’s legai liability for its performance of
Professional Services or Contractor Activities under the respective corporation,
partnership or joint venture;

oO. Insured vs. Insured
Claims made by any Insured against any other Insured. However, this exclusion shall
not apply as respects any client of the Named insured, or any entity or person that
requires the Named Insured to name them as an additional Insured on this policy as
required by contract, but solely in respect to coverage provided under Coverage C-
Contractor's Pollution Liability;

P. Related Entities
Claims made by any individual or entity or its subrogees or assignees:
1. that wholly or partially owns or operates the Insured; or

2. in which the Insured has an ownership interest in excess of twenty-five percent
(25%); or

3. that is controlled or operated by the Insured; or

4. in which the Insured is an officer or director,

Q. Hostile Acts
any Damages, Pollution Loss, or Ultimate Loss caused by or resulting from war,
invasion, hostilities, acts of foreign enemies, civil war, rebellion, insurrection, military or
usurped power, martial law, or confiscation by order of any government or public
authority;

R. Lead Based Paint and Asbestos
Cleanup costs associated with lead based paint, asbestos, or asbestos containing
materials, in, on, or applied to any structure. This exclusion applies solely to coverage
provided under Coverage G;

S. Underground Storage Tank(s)
Pollution Conditions resulting from an Underground Storage Tank on an Insured
Property(s) whose existence was known by the Insured prior to the policy inception
date. This exclusion does not apply to Underground Storage Tanks:

PSR-N-PCPP-POL-02 (11/16) Page 13 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.23 Page 23 of 82

 

 

 

 

PIONEER
UNDERWRITERS

1. either closed, abandoned-in-place or removed prior to the inception date of this
policy, in accordance with all applicable Federal, State, or Provincial Regulations
in effect at the time of closure, abandonment or removal: or

2. endorsed to this Policy; or

3. the existence of which is unknown by the Insured prior to the policy inception
date; or

4. that are flow-through process tanks such as oilwater separators, septic tanks

and storm water and wastewater collection tanks, including tanks on or above the
floor of underground areas;

T. Divested Property New Pollution Conditions
Pollution Conditions that begin after your Insured Property(s) has been sold, given
away or abandoned;

U. Material Change in Use
based upon or arising out of a change in use of or operations at a insured Property from
the use of operations as of the date the Insured Property became insured by this Policy,
if that change materially increases the likelihood or severity of a Pollution Condition or
Pollution Loss.

Vi. LIMIT OF LIABILITY, DEDUCTIBLE, AND SELF-INSURED RETENTION

A. Limit of Liability

1. Limit of Liability Each Claim:

The Limit of Liability of the Insurer for all Ultimate Loss, Damages, Mitigation
Costs, or Pollution Loss including Claims Expense, or any other coverages
afforded in this Policy or endorsements attached thereto, arising out the same or
related negligent act, error, omission, incident and/or Pollution Condition, shall
not exceed the amount stated in Item C.1. of the Declarations for each Claim.

2. Limit_of Liability in the Aggregate for the Policy Period:
The Limit of Liability of the Insurer for all Ultimate Loss, Damages, or
Mitigation Costs, Pollution Loss, including Claim Expense, or any other
coverages afforded in this Policy or endorsements attached thereto, shall not
exceed the amount stated in Item C.2. of the Declarations as the Aggregaie for
the Policy Period.

3. Disciplinary Proceedings Limit of Liability: The Disciplinary Proceedings Limit of
Liability set forth in item C.3. of the Declarations is the maximum amount
payable under the supplemental coverage provided at Section Ill.A. of the Policy
regardless of the number of Disciplinary Proceedings initiated against
Insureds during the Policy Period or the number of Insureds involved in such
proceedings.

4. Litigation Expense Limit of Liability: The Litigation Expense Limit of Liability set
forth in Item ©.4. of the Declarations is the maximum amount payable in the
aggregate for all Insureds under the supplemental coverage provided at Section
Il.B. of the Policy.

PSR-N-PCPP-POL-02 (11/16) Page 14 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.24 Page 24 of 82

 

 

 

 

PIONEER
UNDERWRITERS

5. Subpoena Expenses Limit of Liability: The Subpoena Expenses Limit of Liability
set forth in Item C.5. of the Declarations is the maximum amount payable under
the supplemental coverage provided at Section III.C. of the Policy regardless of
the number of subpoenas served on Insureds during the Policy Period or the
number of Insureds subject to subpoenas.

6. ADA and FHA Expenses Limit of Liability: The ADA and FHA Expenses Limit of
Liability set forth in Item C.6. of the Declarations is the maximum amount
payable under the Supplemental Coverage provided in Section IlI.D. of the Policy
regardless of the number of regulatory or administrative actions initiated against
the Insureds during the Policy Period or the number of Insureds involved in
such regulatory or administrative actions.

7. Corporate Reputation Rehabilitation: The Corporate Reputation Rehabilitation
Limit of Liability set forth in Item C.7. of the Declarations is the maximum
amount payable under the supplemental coverage provided at Section IIl.E of the
Policy regardless of the number of reputation rehabilitation efforts made by the
Insureds during the Policy Period.

B. Self-Insured Retention

The Self-Insured Retention amount stated in Item D. of the Declarations is applicable to
each claim and applies to the payment of Mitigation Costs, Professional Claims or
Pollution Claims, including Claim Expense. The Self-Insured Retention amount shall be
paid by the Named Insured and shall be uninsured and remain uninsured during the
Policy Period and any applicable Extended Reporting Period. The Limits of Liability
set forth in Items C. of the Declarations are in addition to and in excess of the Self-
Insured Retention amount. No Self-Insured Retention amount shall apply with respect to
the supplemental coverages provided pursuant to Section C of the Policy except as
respects Mitigation of Damages or Pollution Loss.

Mediation Credit: If the Insurer and the Insured agree beforehand to attempt to resolve
a claim at mediation, and if the Insurer and the Insured resolve such claim by such
mediation, the Named Insured’s Self-Insured Retention obligation for such claim will be
reduced by 50% subject to a maximum reduction of $25,000. Herein, mediation shall
mean the non-binding facilitation in claim resolution by a neutral third party.

Vil. MULTIPLE INSUREDS
The number of Insureds covered by this policy shail not operate to increase the Limits of Liability
specified in the Declarations.

Vill. MULTIPLE CLAIMS
Two or more Protective Claims, Professional Claims, Pollution Claims, or Mitigation Costs
arising out of a single act, error, omission, incident or Pollution Condition, or arising out of a
series of acts, errors, omissions or incidents related to each other, will be considered a single
claim subject to a single Each Claim Limit of Liability and one Self-Insured Retention, and shall

not operate to increase the Insurer’s Limits of Liability. All such claims, whenever made, shall be
considered first made during the Policy Period as of the date the earliest claim was first made.

IX. EXTENDED REPORTING PERIOD

PSR-N-PCPP-POL-02 (11/16) Page 15 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.25 Page 25 of 82

 

 

 

 

PIONEER

UNDERWRITERS

A. Automatic Extended Reporting Period

If the Insurer or Insured terminate or non-renew this insurance for any reason, other
than nonpayment of premium or the Insured’s failure to comply with any term or
condition, or fraud or material misrepresentaiion, the Insured shall be entitled to a period
of sixty (60) days from the date of policy termination to report Protective Claims,
Professional Claims, and/or Mitigation Costs which are made by or against the
insured prior to such termination date. This Automatic Extended Reporting Period may
net be canceled by the Insurer and does not require the payment of an additional
premium. This Automatic Extended Reporting Period shall be included within the
Optional Extended Reporting Period if such is purchased.

B. Optional Extended Reporting Period

If the Insurer or Insured terminate or non-renew this insurance for any reason, other than

nonpayment of premium cr your failure to comply with any term or condition, or fraud or
material misrepresentation, upon the payment of an additional premium, the Named
Insured shall have the option to extend the period by which a Protective Claim,
Professional Claim, and/or Mitigation Cost can be made by or against the Insured and
reported to the Insurer provided that the Ultimate Less, or Professional Service took
place on or after the Retroactive Date and before the end of the Policy Period.

The premium for the Optional Extended Reporting Period shall be determined by charging
{1} 100% of the annual premium for twelve (12) months, (2) 150% for twenty-four (24)
months, or (3) 200% for thirty-six (36) months. The purchase of an Optional Extended
Reporting Period shall be endorsed herein.

The Named Insured’s right to purchase the Optional Extended Reporting Period must be
exercised by notice in writing not later than thirty (30) days after the cancellation or
termination date of this policy. Effective notice must indicate the total Optional Extended
Reporting Period desired and must include payment of premium for such period. {f such
notice and the premium are not mailed to us within such thirty (30) days, then the
Insured shall not at a later date be entitled to purchase an Optional Extended Reporting
Period.

At the commencement of any Optional Extended Reperting Period, the entire premium
shall be deemed fully earned, and in the event the Insured terminates the Optional
Extended Reporting Period before its term for any reason, the Insurer shall not be
obligated to return any portion of the premium.

The fact that the period during which Protective Claim, Professional Claim, and/or
Mitigation Cost can be reported to the Insurer is extended by virtue of the Automatic
Extended Reporting Period or Optional Extended Reporting Period shall not in any way
increase the Limits of Liability of this Policy.

X. CONDITIONS
A. Notice of Claims and Cooperation
1. The Insured shall, as a condition precedent to the availability of rights provided
under this Policy, give written notice to the Insurer as soon as practicable during the
Policy Period, or any applicable Extended Reporting Period, of any Protective

Claim, Professional Claim, Mitigation Cost, or Pollution Claim made by or
against the Insured or a Pollution Condition discovered by the Insured.

PSR-N-PCPP-POL-02 (41/16) Page 16 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.26 Page 26 of 82

 

 

 

 

PIONEER
UNDERWRITERS

2. The Insured shall furnish the Insurer in a reasonable period of time with copies of
demands, reports, investigations, pleadings and related papers, and provide other
such information, assistance and cooperation as the Insurer may reasonably
request in the investigation, settlement of a claim or defense of a claim.

3. The Insured shall further cooperate with the insurer and do whatever is necessary
to secure and effectuate any rights of indemnity, contribution or apportionment that
the Insured may have.

4. All written notices provided for in this Policy shall be in writing and provided to the
Insurer on the Declarations.

B. Notice of Circumstance

The Insured will be deemed to have first given notice of any Professional Claim or
Pollution Claim to the Insurer on the date on which it advises the Insurer in writing of
any one or more of the following:

1. a Poilution Condition which the Insured expects could reasonably give rise to a
Pollution Claim, or

2. an act, error or omission which might reasonably give rise to a Professional Claim,
or

3. the Damages cr Pollution Losses that have resulted or may result from such an act,
error or omission or Pollution Condition.

The Insurer may investigate any circumstance reported by the Insured. Any costs
incurred by the Insurer in investigating such a circumstance before a Professional
Claim or Pollution Claim is made will be for the Insurer’s account only and will not
reduce the Limit of Liability.

Cc. Territory

This Policy applies to Ultimate Loss, Damages Mitigation Costs or a Pollution Loss
anywhere in the world provided the claim is made by or against the Insured in the United
States of America, its territories or possessions.

D. Audit and Inspection

The Insurer shall be permitted upon reasonable prior notice to audit the Insured’s final
books and records at any time during the Policy Period and within three years after the
final termination of this policy, as far as they relate to the subject matter of this policy.
The Insurer shall also be permitted upon reasonable prior notice to inspect, sample and
moniter on a continuing basis the Insured’s operations. Neither our right to make
inspections, sample and monitor nor the actual undertaking thereof nor any report
thereon shall constitute an undertaking, on behalf of the Insurer or others, to determine
or warrant that operations are safe, healthful or conform to acceptable engineering
practice or are in compliance with any law, rule or regulation.

E. Subrogation

[n the event of any payment under this Policy, the Insurer shall be subrogated to all the
Insured's rights of recovery thereof and the Insured shall execute and deliver all

PSR-N-PCPP-POL-02 (11/16) Page 17 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.27 Page 27 of 82

 

 

 

 

PIONEER
UNDERWRITERS

instruments and papers and do whatever else is necessary to secure such rights. The
Insured shall do nothing to waive or prejudice such rights. Any amounts recovered in
excess of the Insurer's total payment shall be paid to the Insureds, less the cost to the
Insurer of recovery. Furthermore, the Limit of Liability shall be reinstated by the amount
of those amounts recovered by the Insurer in excess of the Insurer's total payment, less
the cost to the Insurer of recovery. However, it is agreed that the Insurer waives its
rights of subrogation under this Policy against clients of the Named Insured to the extent
the client's written contract with the Named Insured requires such a waiver of
subrogation, but only to the extent required by such contract.

F. Changes

Notices to any agent or knowledge possessed by any agent shall not effect a waiver or a
change in any part of this Policy or prevent the Insurer from asserting any rights under
the terms of this Policy, nor shall the terms of this Policy be waived or changed, unless
endorsed hereon.

G. Assignment of Interest

It is agreed that the insurance provided herein cannot be transferred or assigned to
another party without the express written consent of the Insurer, such consent not to be
unreasonably withheld or delayed.

H. Cancellation and Termination

1. This policy may only be cancelled by the Insurer for one or more of the following
reasons:

a. non-payment of premium;
b. amaterial misrepresentation or concealment of facts;
c. amaterial breach of any provision of this policy.

If this policy is cancelled by the Insurer, notice of cancellation will be sent in writing
to the Named Insured, at the address indicated on the Declarations. The Insurer
will provide such written notice at least ninety (90) days prior to the date such
cancellation is to take effect. In the event of cancellation for non-payment of
premium, the Insurer will provide fifteen (15) days written notice.

The effective date and hour of cancellation will be stated in such notice. Cancellation
by the Insurer also cancels the Automatic Extended Reporting Period and Extended
Reporting Period. Both the Policy Period and the Automatic Extended Reporting
Period and Extended Reporting Period will end on that date. If the Insurer cancels
for the reason specified in subparagraph a. there shall be no return premium. If the
Insurer cancels for reasons stated in subparagraphs b. or c., the earned premium
shail be computed pro-rata of the policy term premium. Payment of any return
premium shall not be a condition of cancellation.

2. This policy may be cancelled by the Named Insured for any reason. In the event that
the Named Insured cancels the policy, the earned premium shall be computed short-
rate of the policy term premium.

I. Action Against the Insurer

PSR-N-PCPP-POL-O2 (11/18) Page 18 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.28 Page 28 of 82

 

 

 

 

UNDERWRITERS

No action shall lie against the Insurer under Coverages B and C, unless, as a condition
precedent thereto, there shall have been full compliance with all of the terms and
conditions of this Policy, and both the Insured’s liability and the amount of the Insured’s
obligations to pay have been finally determined either by final judgment against the
insured after an actual trial, or arbitration, or by the Insured’s written agreement with the
claimant or the claimant's legal representative with the Insurer’s written approval.

No action shall lie against ihe Insurer under Coverage A, unless, as a condition
precedent thereto, there shall have been full compliance with all of the terms and
conditions of this Policy, and beth the Design Professional’s liability and the amount of
the Design Professional's obligations to pay have been finally determined either by final
adjudication by a court of competent jurisdiction, settlement, arbitration or any other
method of dispute resolution to which the Insurer agrees in writing.

Any person or organization or the legal representative thereof who has secured such
judgment or written agreement shai! thereafter be entitled to recover under this policy to
the extent of the insurance afforded by this policy. No person or organization shall have
any right under this policy to join the Insurer as a party to any action against an Insured
to determine the insured’s liability, nor shall the Insurer be impleaded by an Insured or
its legal representative.

Ne person or organization has a right under this policy to bring the Insurer inte an action
to determine its liability or the insured’s liability.

J. No Limitation of Liability

Under Coverage A only, the Insured shali not limit the liability cf any Design
Professional, except to insurance proceeds, without the express written approval of the
Insurer.

K. Choice of Law and Jurisdiction

The policy shall be subject interpretation under the law of the State of New York.
L. Bankruptcy of the Insured

The Named Insured’s bankruptcy or insolvency shall not relieve the Insurer of its
obligations under this Policy.

M. Authorization Clause

By acceptance of this Policy, the Named Insured shall act of behalf of the Insureds for
all purposes, including but not limited to the payment or return of premium, receipt and
acceptance of any endorsement issued to form a part of this Policy and giving and
receiving notice of cancellation, termination or nonrenewal.

N. Service of Suit

In the event of failure of the Insurer to pay the amount claimed to be due hereunder, the
Insurer, will submit to the jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this condition constitutes or should be understood tc constitute a
waiver of the Insurer's rights to commence an action in any court of competent
jurisdiction in the United States or to remove an action to a United States District Court or
to seek a transfer of a case to another court as permitted by the laws of the United States
or of any state in the United States. It is further agreed that service of process in such
action may be made upon General Counsel; Law Department: and that in any such
action instituted against the Insurer relating to this Policy, the Insurer will abide by the

PSR-N-PCPP-POL-02 (11/16) Page 19 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.29 Page 29 of 82

 

 

 

 

PIONEER
UNDERWRITERS

final non-appealable decision of such court or of any appellate court in the event of any
appeal.

oO. Severability of Insureds

Except with respect to the Limits of Liability and Self-Insured Retentions, and Section X
paragraph M (Authorization Clause), this insurance applies as if each Insured were the
only insured and separately to each Insured against whom a Protective Claim,
Professional Claim or Pollution Claim is made.

P. Severability of Policy Provisions

lf any material provision or clause of this Policy is declared illegal or unenforceable by
any court of competent jurisdiction and cannot be medified to be enforceable, that
provision will immediately become null and void, leaving the remainder of this Policy in
full force and effect.

Q. Other Insurance

If there is other valid and collectible insurance, then the Insurer shall not be liable except
to the extent that the loss exceeds such other valid and collectible insurance.

Under Coverage C only, when the Named Insured is required by contract, agreement or
permit to include any person or entity as an additional insured, such coverage shall be
provided on a primary and non-coniributory basis.

R. Insurance Under Multiple Policies

Progressive, indivisible Bodily injury, Property Damage, or Environmental Damage
over more than one Policy Period, and resulting from the same or related Pollution
Condition, shall be considered to have occurred only in the Policy Period in which the
first exposure to the Pollution Condition takes place. If the date of that first exposure (1}
is prior to the beginning of the Policy Period of the first Environmental Protective,
Professional and Pollution Liability Policy issued to the Insured by the Insurer, or (2)
cannot be determined, then such progressive, indivisible Bodily Injury, Property
Damage, or Environmental Damage shall be considered to have occurred only on the
first day of the Policy Period of the first Environmental Protective, Professional and
Pollution Liability Policy issued to that Insured by the Insurer,

a fle wy
fen ae,
cept St a FL
Authorized Representative

Eugene K. Hinman
CEO
Pioneer Special Risk Insurance Services, Inc.

PSR-N-PCPP-POL-02 (11/16) Page 20 of 20

 

 

 

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.30 Page 30 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No: 1

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
LLOYD’S AMENDATORY WORDINGS (NO TRIA) - EIL

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

LLOYD'S SYNDICATE ENDORSEMENT
The Underwriters referred to in the Declarations are identified as follows:

*® Proportion Percent; 100%
Pioneer Underwriters — Syndicate Number 1980
Contract No: BI31210655U18
Registration Date: January 1, 2018

PSR-LL-EIL-END-01 (01/18)
NUCLEAR INCIDENT EXCLUSION CLAUSE-LIABILITY-DIRECT (BROAD) (U.S.A.)

For attachment to insurances of the following classifications in the U.S.A., its Territories and Possessions, Puerto
Rico and the Canal Zone:

Owners, Landlords and Tenants Liability, Contractual Liability, Elevator Liability, Qwners or Contractors
{including railroad) Protective Liability, Manufacturers and Contractors Liability, Product Liability,
Professional and Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile Liability
(including Massachusetts Motor Vehicle or Garage Liability),

not being insurances of the classifications to which the Nuclear Incident Exclusion Clause-Liability-Direct (Limited)
applies.

This Policy* does not apply:
I Under any Liability Coverage, to injury, sickness, disease, death or destruction

(a) with respect to which an insured under the Policy is also an insured under a nuclear
energy liability policy issued by Nuclear Energy Liability Insurance Association, Mutual
Atomic Energy Liability Underwriters or Nuclear Insurance Association of Canada, or
would be an insured under any such policy but for its termination upon exhaustion of its
limit of liability; or

(b) resulting from the hazardous properties of nuclear material and with respect to which (1)
any person or organization is required to maintain financial protection pursuant to the
Atomic Energy Act of 1954, or any law amendatory thereof, or (2) the insured is, or had
this Policy not been issued would be, entitled to indemnity from the United States of
America, or any agency thereof, under any agreement entered into by the United States of
America, or any agency thereof, with any person or organization.

I. Under any Medical Payments Coverage, or under any Supplementary Payments Provision relating to
immediate medical or surgical relief, to expenses incurred with respect to bodily injury, sickness,

Page 1 of 4
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.31 Page 31 of 82

PIONEER

UNDERWRITERS

disease or death resulting from the hazardous properties of nuclear material and arising out of the
operation of a nuclear facility by any person or organization.

1. Under any Liability Coverage, to injury, sickness, disease, death or destruction resulting from the
hazardous properties of nuclear material, if

{a) the nuclear material (1) is at any nuclear facility owned by, or operated by or on behalf
of, an insured or (2} has been discharged or dispersed therefrom;

{b) the nuclear material is contained in spent fuel or waste at any time possessed, handled,
used, processed, stored, transported or disposed of by or on behalf of an insured; or

{c) the injury, sickness, disease, death or destruction arises out of the furnishing by an insured
of services, materials, parts or equipment in connection with the planning, construction,
maintenance, operation or use of any nuclear facility, but if such facility is located within
the United States of America, its territories or possessions or Canada, this exclusion (c)
applies only to injury to or destruction of property at such nuclear facility.

IV. As used in this endorsement:

“hazardous properties” include radioactive, toxic or explosive properties; "nuclear material" means
source material, special nuclear material or by-product material; "source material", “special nuclear
material", and "by-product material" have the meanings given them in the Atomic Energy Act 1954 or
in any law amendatory thereof; "spent fuel" means any fuel element or fuel component, solid or liquid,
which has been used or exposed to radiation in a nuclear reactor; "waste" means any waste material (1)
containing by-product material and (2) resulting from the operation by any person or organization of
any nuclear facility included within the definition of nuclear facility under paragraph (a) or (b) thereof;
"nuclear facility” means

(a) any nuclear reactor,

(b) any equipment or device designed or used for (1) separating the isotopes of uranium or
plutonium, (2) processing or utilizing spent fuel, or (3) handling, processing or
packaging waste,

(c) any equipment or device used for the processing, fabricating or alloying of special nuclear
material if at any time the total amount of such material in the custody of the insured at
the premises where such equipment or device is located consists of or contains more than
25 grams of plutonium or uranium 233 or any combination thereof, or more than 250
grams of uranium 235,

(d) any structure, basin, excavation, premises or place prepared or used for the storage or
disposal of waste, and includes the site on which any of the foregoing is located, all
operations conducted on such site and all premises used for such operations; “nuclear
reactor" means any apparatus designed or used to sustain nuclear fission in a self-
supporting chain reaction or to contain a critical mass of fissionable material. With
respect to injury to or destruction of property, the word "injury" or "destruction" includes
all forms of radioactive contamination of property.

It is understood and agreed that, except as specifically provided in the foregoing to the contrary,
this clause is subject to the terms, exclusions, conditions and limitations of the Policy to which it is
attached.

Page 2 of 4
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.32 Page 32 of 82

PIONEER

UNDERWRITERS

* NOTE: As respects policies which afford liability coverages and other forms of coverage in
addition, the words underlined should be amended to designate the liability coverage to which this
clause is to apply.

NMA1256
17/03/1960

RADIOACTIVE CONTAMINATION EXCLUSION CLAUSE-LIABILITY-DIRECT (U.S.A.

   

For attachment (in addition to the appropriate Nuclear Incident Exclusion Clause-Liability-Direct to liability
insurances affording worldwide coverage.

In relation to liability arising outside the U.S.A., its Territories or Possessions, Puerto Rico or the Canal Zone, this
Policy does not cover any liability of whatsoever nature directly or indirectly caused by or contributed to by or
arising from ionising radiations or contamination by radioactivity from any nuclear fuel or from any nuclear waste
from the combustion of nuclear fuel.

NMA1477
13/02/1964

SEVERAL LIABILITY NOTICE

 

The subscribing insurers’ obligations under contracts of insurance to which they subscribe are several and not joint
and are limited solely to the extent of their individual subscriptions. The subscribing insurers are not responsible for
the subscription of any co-subscribing insurer who for any reason does not satisfy all or part of its obligations.

08/94
LSW1001

WAR AND CIVIL WAR EXCLUSION CLAUSE

Notwithstanding anything to the contrary contained herein this Policy does not cover Loss or Damage directly or
indirectly occasioned by, happening through or in consequence of war, invasion, acts of foreign enemies, hostilities
(whether war be declared or not), civil war, rebellion, revolution, insurrection, military or usurped power or
confiscation or nationalisation or requisition or destruction of or damage to property by or under the order of any
government or public or local authority.

NMA0464
01/01/1938

SANCTION LIMITATION AND EXCLUSION CLAUSE

No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or provide ary
benefit hereunder to the extent that the provision of such cover, payment of such claim or provision of such benefit
would expose that (re}insurer to any sanction, prohibition or restriction under United Nations resolutions or the trade
or economic sanctions, laws or regulations of the European Union, United Kingdom or United States of America.

LMA3100
15 September 2010

TERRORISM EXCLUSION ENDORSEMENT

Notwithstanding any provision to the contrary within this insurance or any endorsement thereto it is agreed that this
insurance excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by, resulting

Page 3 of 4
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.33 Page 33 of 82

PIONEER

UNDERWRITERS

from or in connection with any act of terrorism regardless of any other cause or event contributing concurrently or in
any other sequence to the loss.

For the purpose of this endorsement an act of terrorism means an act, including but not limited to the use of force or
violence and/or the threat thereof, of any person or group(s} of persons, whether acting alone or on behalf of or in
connection with any organisation(s) or government(s), committed for political, religious, ideological or similar
purposes including the intention to influence any government and/or to put the public, or any section of the public,
in fear.

This endorsement also excludes loss, damage, cost or expense of whatsoever nature directly or indirectly caused by,
resulting from or in connection with any action taken in controlling, preventing, suppressing or in any way relating
to any act of terrorism.

If the Underwriters allege that by reason of this exclusion, any loss, damage, cost or expense is not covered by this
insurance the burden of proving the contrary shall be upon the Assured.

In the event any portion of this endorsement is found to be invalid or unenforceable, the remainder shall remain in
full force and effect.

NMA2920
08/10/2001

U.S. Terrorism Risk Insurance Act of 2002 as amended - Not Purchased Clause

This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk Insurance Act of
2002" as amended as summarized in the disclosure notice.

It is hereby noted that the Underwriters have made available coverage for “insured losses” directly resulting from an
“act of terrorism" as defined in the "U.S. Terrorism Risk Insurance Act of 2002”, as amended (“TRIA”) and the
Insured has declined or not confirmed to purchase this coverage.

This Insurance therefore affords no coverage for losses directly resulting from any "act of terrorism" as defined in
TRIA except to the extent, if any, otherwise provided by this policy.

All other terms, conditions, insured coverage and exclusions of this Insurance including applicable limits and
deductibles remain unchanged and apply in full force and effect to the coverage provided by this Insurance.

LMA5219
12 January 2015

Page 4 of 4
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.34 Page 34 of 82

PIONEE
UNDERWRITERS
Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No. 2

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
MINIMUM EARNED PREMIUM

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

MINIMUM EARNED PREMIUM

In consideration of the premium paid, Section X. Conditions, H. Cancellation and Termination Paragraph 2. is
deleted in its entirety and replaced with the following:

2, This policy may be cancelled by the Named Insured for any reason. The Minimum Eamed Premium for
this Policy will be 25% (at inception} of the total premium for this Policy. In the event that the Named
Insured cancels the policy and the Minimum Earned Premium stated above is less than one hundred percent
(100%), then the amount of premium returnable after the minimum premium earned is retained by the
Insurer shall be computed in accordance with the customary short rate table and procedure. Cancellation by
the Named Insured shall also cancel the Extended Reporting Period.

PSR-ME-PCPP-END-03 (05/16) Page | of 1
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.35 Page 35 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No: 3

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SUPPLEMENTAL COVERAGES AMENDMENT

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

SUPPLEMENTAL COVERAGES AMENDMENT

In consideration of the premium paid, Section II, Supplemental Coverages is deleted in its entirety and replaced
with the following:

Ti. SUPPLEMENTAL COVERAGES

The following Supplemental Coverages are included within the each Claim and in the Aggregate Limits of
Liability set forth in Item C. of the Declarations:

A. Claims Expense for Disciplinary Proceedings

Subject to the Disciplinary Proceedings Limit of Liability stated in Item C.3.. of the Declarations,
the Insurer shall pay on behalf of the Insured, expenses which the Insured pays because of a
disciplinary proceeding first commenced against the Insured during the Policy Peried for
Professional Services or Contractor Activities rendered by the Insured or performed on behalf
of the Insured.

B. Litigation Expense Reimbursement

Subject to the Litigation Expense Limit of Liability stated in Item C.4. of the Declarations, the
Insurer shall reimburse the Insured’s actual loss of earnings and reasonable expenses incurred
when the Insured attends a hearing, deposition or trial at the written request of the Insurer in the
course of defending an otherwise covered Professional Claim or Pollution Claim.

C. Subpoena Expenses Coverage Extension

Subject to the Subpoena Expenses Limit of Liability stated in Item C.5. of the Declarations, the
Insurer shall, at the Insured’s request, retain counsel and pay such counsel’s reasonable and
necessary fees and costs to advise the Insured regarding the production of documents and/or
represent the Insured during the preparation and giving of testimony, in response to a subpoena
served on the Insured, arising from Professional Services or a Pollution Condition.

D. ADA and FHA Expense Reimbursement

Subject to the ADA and FHA Expense Limit of Liability stated in Item C.6. of the Declarations,
the Insurer shall reimburse the Insured’s attorney’s fees and other expenses incurred when the
Insured responds to regulatory or administrative actions brought against it during the Policy
Period by a government agency under the Americans with Disabilities Act of 1990 (ADA) or the
Fair Housing Act (FHA). The regulatory or administrative action must result from the rendering of
or failure to render Professional Services by the Insured, or by a Design Professional for whom

PSR-SCA-PCPP-END-31 (09/16) Page 1 of 2
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.36 Page 36 of 82

PIONEER

UNDERWRITERS

the Insured is legally responsible, and be reported to the Insurer before any attorney’s fees or
other expenses are incurred.

E. Corporate Reputation Rehabilitation

Subject to the Corporate Reputation Rehabilitation Limit of Liability stated in Item C.7._ of the
Declarations, the Insurer shall pay on behalf of the Insured, expenses reasonable and necessary
to restore corporate reputation that is a result of a covered Professional Claim or Pollution
Claim. The Insurer will consult with the Insured over the selection of a public relations firm
that meets certain minimum certifications and qualifications (i.c. Examination for Accreditation in
Public Relations, Accredited Business Communicator form International Association of Business
Communicators).

In addition, Section VI. LIMIT OF LIABILITY AND SELF-INSURED RETENTION, 1. Limit of Liability Each
Claim and 2. Limit of Liability in the Aggregate for the Policy Period are deleted in their entirety and replaced with
the following:

26 LIMIT OF LIABILITY, DEDUCTIBLE, AND SELF-INSURED RETENTION

1. Limit of Liability Each Claim:

The Limit of Liability of the Insurer for all Supplemental Coverages, Ultimate Loss,
Damages, Mitigation Costs, or Pollution Loss including Claims Expense, or any other
coverages afforded in this Policy or endorsements attached thereto, arising out the same
or related negligent act, error, omission, incident and/or Pollution Condition, shall not
exceed the amount stated in Item C.1. of the Declarations for each Claim.

2. Limit of Liability in the Aggregate for the Policy Period:

 

The Limit of Liability of the Insurer for all Supplemental Coverages, Ultimate Loss,
Damages, or Mitigation Costs, Pollution Loss, including Claim Expense, or any other
coverages afforded in this Policy or endorsements attached thereto, shall not exceed the
amount stated in Item C.2. of the Declarations as the Aggregate for the Policy Period,

PSR-SCA-PCPP-END-3 1 (69/16) Page 2 of 2
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.37 Page 37 of 82

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc.

Policy No: CPP-0000190-01

Effective Date: 12/15/2018

Endorsement No: 4

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SEPARATE LIMIT OF LIABILITY BY COVERAGE PART ENDORSEMENT

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the

same and apply to this endorsement:

SEPARATE LIMIT OF LIABILITY BY COVERAGE PART ENDORSEMENT

In consideration of the premium charged, it is understood and agreed that Declarations, Item C. Limits of
Liability, 1. each Claim and 2. in the Aggregate, is amended to read as follows:

Coverage Part

Coverage A- Protective Errors and Omissions
Coverage B- Professional Liability

Coverage C- Contractor's Pollution Liability
Coverage D- Transportation Pollution Liability
Coverage E- Non-Owned Disposal Site
Coverage F- Mitigation of Damages

Coverage G- Site Pollution Liability

Policy Aggregate:

Limit of Liability
Per PSR-PCE-PCPP-END-33 (09/16)
$5,000,000 each Claim; $5,000,000 in the Aggregate
$10,000,000 each Claim; $10,000,000 in the Aggregate
$10,000,000 each Claim; $10,000,000 in the Aggregate
$10,000,000 each Claim; $10,000,000 in the Aggregate
$250,000 each Claim; $250,000 in the Aggregate

$2,000,000 each Claim; $2,000,000 in the Aggregate

$10,000,000

All each Claim Limit of Liability and Aggregate Limit of Liability per Coverage Part will concurrently erode the Policy
Aggregate Limit of Liability designated in the Policy Aggregate specified above.

PSR-SLC-PCPP-END-08 (06/16)

Page | of 1
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.38 Page 38 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No: 5

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
POLICY CHANGE(S) ENDORSEMENT

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:
POLICY CHANGE(S) ENDORSEMENT

Coverage Part Limit of Liability

Coverage A - Protective Errors and Omissions $5,000,000 each Claim; $5,000,000 in the Aggregate

The Limits of Liability afforded for Coverage A — Protective Errors and Omissions are subject to the
following retroactive dates:

$1,000,000 each Claim / $1,000,000 Aggregate is subject to a retroactive date of June 1, 2017.

$4,000,000 each Claim / $4,000,000 Aggregate is subject to a retroactive date of August 18, 2017.

PSR-PCE-PCPP-END-33 (09/16) Page 1 of 1
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.39 Page 39 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No: 6

THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.
ADDITIONAL INSURED SCHEDULE

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

ADDITIONAL INSURED SCHEDULE

In consideration of the premium charged, it is hereby understood and agreed that the entity (ies) scheduled below is
an (are) Insured(s) under the Policy:

e =Ric-Man Construction Detroit, Inc.

PSR-AI-PCPP-END-01 (05/16) Page | of 1
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.40 Page 40 of 82

PIONEER

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No: 7

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
DELETION OF CONDITION K —- CHOICE OF LAW AND JURISDICTION

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

DELETION OF CONDITION K —- CHOICE OF LAW AND JURISDICTION

In consideration of the premium charged, it is hereby understood and agreed that Section X. Conditions K. Choice
of Law and Jurisdiction is deleted in its entirety.

PSR-DCK-PCPP-END-1[7 (06/16) Page 1 of 1
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.41 Page 41 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No: 8

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SITE POLLUTION AMENDATORY

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

SITE POLLUTION AMENDATORY

In consideration of the premium charged, it is hereby understood and agreed that I. INSURING AGREEMENT,
Coverage G — Site Pollution Liability is deleted in its entirety and replaced with the following:

The Insurer shall pay on behalf of the Insured for a Pollution Loss and related Claim Expense in excess a
$25,000 Each Claim Self-Insured Retention because of a Pollution Condition on, at, under or migrating from an
Insured Property, which the Insured becomes legally obligated to pay as a result of a Pollution Claim first made
against the Insured during the Policy Period, but only if the Insured reports the Pollution Claim to the Insurer, in
writing, during the Policy Period or any applicable Extended Reporting Period.

It is further agreed that Section V. Exclusions is amended with the addition of the following:
Retroactive Date

Pollution Conditions that commenced prior to the Retroactive Date stated in Item E. of the Declarations, which
includes any dispersal, migration or further movement of the Pollution Conditions on or after the Retroactive Date

PSR-SPA-PCPP-END-34 (10/16) Page 1 of 1
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.42 Page 42 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018
Policy No: CPP-0000190-01 Endorsement No: 9

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IF CAREFULLY.
INSURED PROPERTY SCHEDULE

This endorsement is a part of your Policy, Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

 

 

 

 

Insured Property: Retroactive Date:
6850 19 Mile Road 10/14/2611
Sterling Heights, MI. 48314

42600 R, Mancini Drive 12/01/2016
Sterling Heights, MI

 

 

 

PSR-IP-PCPP-END-02 (05/16) Page 1 of |
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.43 Page 43 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No: 10

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PRIOR NOTICE EXCLUSION

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

PRIOR NOTICE EXCLUSION
In consideration of the premium paid, it is hereby understood and agreed that this Policy will not apply to:

Any prior, current or future claims, losses, incidents, “bodily injury”, “property damage”, “pollution event”,

2
29 oe

“pollution condition”, “claim expenses” or “supplementary payments” arising from, related to, caused by, resulting
from, contributed to or in any way related to:

Any actual or potential Pollution Condition, Pollution Event, Pollution Claim or Professional Liability
Claims previously reported to any prior insurer with respect to any insurance policy procured by or for the
benefit of any Insured; or

Any actual or potential Pollution Condition, Pollution Event, Pollution Claim or Professional Liability

Claim that was known by any Insured prior to the effective date of this policy and which could have been
reported to any prior insurer under any insurance policy procured by or for the benefit of any Insured

PSR-PNE-PCPP-END-35 (11/16) Page 1 of 1
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.44 Page 44 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000190-01 Endorsement No: 11

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ANTI-STACKING OF POLICY LIMITS ENDORSEMENT

This endorsement is a part of your Policy. Except for the changes it makes, all other terms of the Policy remain the
same and apply to this endorsement:

ANTI-STACKING OF POLICY LIMITS ENDORSEMENT

It is understood and agreed that for Ultimate Loss, Damages, Mitigation Costs and/or a Pollution Loss as
applicable under this Policy for which coverage may also be provided by CPP-G000191-01 the limit of liability
provided by this Policy shall be reduced by the limit of liability provided under CPP-0000191-01.

This endorsement does not increase any Limit of Liability provided on either Policy Declarations page.

All other terms remained unchanged.

PSR-ASE-PCPP-MAN-01 (12/18) Page | of |
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.45 Page 45 of 82

PIONEER

UNDERWRITERS

Insured Name: Ric-Man Construction, Inc. Effective Date: 12/15/2018

Policy No: CPP-0000196-01 Endorsement No: 12

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SERVICE OF SUIT CLAUSE (U.5.A.)

This endorsement is a part of your Policy. Except for the changes it makes, ali other terms of the Policy remain the
same and apply to this endorsement:

SERVICE OF SUIT CLAUSE (ULS.A.)

It is agreed that in the event of the failure of the Insurer hereon to pay any amount claimed to be due hereunder, the
Insurer hereon, at the request of the Insured (or Reinsured), will submit too the jurisdiction of a Court of competent
jurisdiction within the United States. Nothing in this Clause constitutes or should be understood to constitute a
waiver of the Insurer’s rights to commence an action in any Court of competent jurisdiction in the United States, to
remove an action to a United States District Court, or to seek a transfer of a case to another Court as permitted by
the laws of the United States or of any State in the United States.

It is further agreed that service of process in such suit may be made upon

Mendes & Mount, LLP

750 Seventh Avenue

New York, NY 10019-6829
USA

and that in any suit instituted against any one of them upon this contract, the Insurer will abide by the final decision
of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of the Insurer in any such suit
and/or upon the request of the Insured (or Reinsured) to give a written undertaking to the Insured (or Reinsured) that
they will enter a general appearance upon the Insurer’s behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor,
the Insurer hereon hereby designate the Superintendent, Commissioner or Director of Insurance or other office
specified for that purpose in the statute, or his successor or successors in office, as their true and lawful attorney
upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the
Insured (or Reinsured) or any beneficiary hereunder arising out of this contract of insurance (or reinsurance), and
hereby designate the above-named as the person to whom the said officer is authorized to mail such process or a true
copy thereof.

NMA1998
24/04/1986

Page | of 1
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.46 Page 46 of 82

 
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM  Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.47 Page 47 of 82

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

WADE TRIM ASSOCIATES, INC.,
a Michigan corporation,

Plaintiff,
Vv.

RIC-MAN CONSTRUCTION, INC.,

a Michigan corporation, and OAKLAND
COUNTY WATER RESOURCES
COMMISSIONER, COUNTY AGENCY FOR
THE COUNTY OF OAKLAND,

Defendants.

Case No. 18-005697-CB

Hon. Edward Ewell, Jr.

FIRST AMENDED COMPLAINT

 

James R. Case (P31583)

Kerr, Russell and Weber, PLC
Attorney for Plaintiff

500 Woodward Avenue, Suite 2500
Detroit, MI 48226-3427

(313) 961-0200
jease@kerr-russell.com

Mark L. McAlpine (P35583)
David A. Sebastian (P47139)
Attorneys for Defendant, Ric-Man
3201 University Drive, Suite 200
Auburn Hills, MI 48326-2395
(248) 373-3700
mimcalpine@mcalpinepc.com
dasebastian@mcealpinepc.com

Jeffrey M. Sangster (P30791)

R, Edward Boucher (P5725 1)

Kotz Sangster Wysocki, P.C.
Attorneys for Defendant, OC WRC
400 Renaissance Center, Suite 3400
Detroit, MI 48243

(313) 259-8300
jstangster@kotzsangster.com
rboucher@kotzsangster.com

 

Pursuant to MCL 600.8031 and MCR 2.112(0)(1), this case
involves a business or commercial dispute and meets the
statutory requirements to be assigned to the business court.
There is no other pending or resolved civil action arising out of the
transaction or occurrence alleged in the First Amended Complaint.

{34874/19/D1265656.DOCX:1}
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM  Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.48 Page 48 of 82

FIRST AMENDED COMPLAINT

NOW COMES Plaintiff, Wade Trim Associates, Inc., by and through its attorneys, Kerr,
Russell and Weber, PLC, and for its First Amended Complaint against Defendants, Ric-Man
Construction, Inc., and Oakland County Water Resources Commissioner, County Agency for the
County of Oakland, states as follows:

1. Wade Trim Associates, Inc. (“Wade Trim’) is a Michigan corporation, with its
principal place of business in the City of Detroit, Wayne County, Michigan.

2, Ric-Man Construction, Inc. (“Ric-Man”) is a Michigan corporation, and regularly
conducts business in Wayne County, Michigan.

3. Oakland County Water Resources Commissioner (““OCWRC”) is a County Agency
for the County of Oakland.

4. Venue is proper in Wayne County pursuant to MCLA 600.1621 and MCLA

 

600.1641.
5. The amount in controversy is in excess of Twenty-Five Thousand ($25,000.00)
dollars.
COUNTI
BREACH OF CONTRACT — RIC-MAN
6. Wade Trim incorporates by reference the allegations contained in paragraphs
1 through 5.

7, On September 18, 2014, Ric-Man entered into a contract with OCWRC (the
“Contract”) for a project known as Middlebelt Transport and Storage Tunnel (the “Project”). (The
Contract is voluminous and is in the possession of Ric-Man).

8. The Contract required Ric-Man to perform and complete each and every one of the

obligations required by the Contract Documents.

(34874/19/D1265656.DOCX:1} 2
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.49 Page 49 of 82

9. The “Contract Documents” were a defined term the definition of which appeared
in the General Conditions and included, without limitation, the Escrow Bid Document
Specifications, Proposal, Specifications, General Conditions, Supplemental Conditions, and any
attachments or addenda thereto agreed to by Ric-Man and OCWRC.

10. The Contract Documents identified Wade Trim as the “Engineer.”

11. The General Conditions contained Article 52, entitled “Insurance and
indemnification.”

12. | Subparagraph D of Article 52, in pertinent part, reads as follows:

(1) To the fullest extent permitted by law, Contractor shall indemnify,
defend . . . and hold harmless . . . Engineer, and any additional
indemnities identified in the Supplemental Conditions and their
Tespective directors, officers, members, partners, affiliates,
employees, agents and successors, from and against any and all
liabilities, claims, causes of action, lawsuits, liens, injuries,
damages, losses and expenses (collectively “Demands”) to the
extent caused by, arising out of, resulting from or occurring in
connection with:

(a) Contractor’s breach of, or failure to comply with, the
Agreement or any other contract that it enters into regarding
the Work, including any Default; .. .

* cy *

(2) To the extent caused by, arising out of, resulting from, or occurring
in connection with the provisions of the above paragraph 52.E.1
(sic), Contractor’s indemnity obligations under this Agreement shall
include, but are not limited to:

(a} Indemnity for all damages and judgment interest, all costs
and fees, including, but not limited to, all defense costs,
expenses and actual attorneys’ fees, and all settlement
payments relating to, arising out of, resulting from or in any
way connected with any Demand requiring indemnity by this
Agreement;

(b}) — All expenses, including, but not limited to, costs, expenses
and actual attorneys’ fees, incurred in securing and enforcing
indemnity from Contractor if Contractor fails or refuses

18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM Tashia Marshall

(34874/19/D1263656.DOCX;1} 3
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM = Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.50 Page 50 of 82

promptly to fulfill any of the indemnity obligations under
this Agreement;

(c} All indemnification obligations imposed upon Owner or
Engineer, or both, arising out of or in connection with the
Work or the Agreement; . _

* * %

(3) | Owner’s, Engineer’s or other indemnities’ fault or negligence shalt
not be a defense to or bar Contractor’s duty to indemnify . . -
Engineer or such indemnity (sic) except where the negligence of the
Owner, Engineer or indemnity (sic) ts the sole cause of the injury
giving rise to the Demand.

* * r

(8) The indemnification obligations of Contractor under this Agreement
shall not extend to the liability of Engineer and Engineer’s officers,
directors, partners, employees, agents, consultants and
subcontractors arising solely out of:

(a) the preparation of or the failure to prepare maps, drawings,
opinions, reports, surveys, change orders, designs, or
specifications; or

(b) giving directions or instructions, or failing to give them, if
that is the primary cause of the injury or damage.”

13. As such, Wade Trim was an intended third party beneficiary of the Contract, and
as such is entitled to enforce the indemnification rights provided in the Contract to the Engineer
against Ric-Man, and specifically to enforce the rights granted in the Indemnification Clause set
forth in Article 52.D of the Contract.

14. The General Conditions that were part of the Contract contained Article 10, entitled
“Submittals.”

15. Article 10 of the General Conditions, in pertinent part, states as follows:

10.  SUBMITTALS

§34874/19/D1265656.DOCX;1} 4
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.51 Page 51 of 82

A. The Contractor shall submit to the Engineer full information as to
the materials, equipment, and processes that the Contractor proposes
to furnish, This information shall be complete to the extent that the
Engineer may intelligently judge if the proposed materials,
equipment, and processes will meet the Contract requirements. The
Engineer shall review and return the submittals with or without
exceptions, and in no event shall the Engineer’s review be treated or
deemed an approval, or as acceptance of a substitute or of an equal
without fully complying with the processes required in the Contract
Documents.

B. The return of information covering materials, equipment, and
processes by the Engineer shall in no way release the Contractor
from its responsibility for the proper design, installation, and
performance of any material, equipment, or arrangement, or from its
liability to replace same should it prove defective or unsuitable.

* * *

D. Additional Submittal requirements of the Contractor are included in
Section 01 3300.”

16. The General Conditions that were part of the Contract contained an Article 23,
entitled “Shop Drawings.”
17. Article 23 of the General Conditions, in pertinent part, states as follows:

“Where called for in the Specifications, the Contractor shall submit to the
Engineer for review in not less than five (5) copies, Details, Specifications,
Cuts and Drawings of such equipment and structural work as may be
required, The Contractor shall make any changes or alterations required by
the Engineer and re-submit it without delay. The Engineer review shall not
telieve the Contractor of responsibility for errors in the Drawings as the
Engineer’s checking is intended to cover compliance with the Drawings and
Specifications and not to enter into every detail of the shop work. No Work
shall be undertaken, nor invoiced for, until the Engineer has returned the
Shop Drawings either without exceptions, or with exceptions as noted with
authorization to proceed. Shop Drawings shall be revised as necessary until
returned by the Engineer without exceptions, or exceptions as noted with
authorization to proceed. The Engineer’s comments on Shop Drawings, if
any, shall not constitute: a change or alteration to the Contract Documents;
a work directive; nor approval of any change in the documents, or work
required thereby.

18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM  Tashia Marshail

§34874/19/D 1265656. DOCK;1}3 5
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.52 Page 52 of 82

18. The Contract Documents also included Specification Section 31-2319,
“Groundwater Control.”

19. Specification Section 31-2319, in pertinent part, states as follows:

1.01 Scope
A. Section includes:

a i *

2. The Contractor will be responsible for design of
groundwater control system components and for
procuring all necessary permits for the work.

x * *

5. Operating groundwater control system to obtain and

maintain groundwater control during construction.

1.03 Quality Assurance

" ae %

B. Verify that geotechnical instrumentation baseline readings
were obtained prior to initiating groundwater control
operations.

1.04 Site Conditions

oK # *
B, Protection of existing structures:
x * %
2. Do not interrupt existing utilities serving facilities

occupied and used by the Owner or others, except
when permitted in writing by the Engineer, and then
only after acceptable temporary utility services have
been provided.

C. Existing individual drinking wells

£34874/19/D1 265656.DOCX;1} 6
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.53 Page 53 of 82

1. Where individual drinking wells are affected by the
groundwater control operations, provide potable
water supply and replace water supply wells.

1.05 Submittals

A,

Submit design and support data as indicated for all
excavations where dewatering or depressurization is
necessary to maintain a stable and dry excavation.

Submit detailed plans of the proposed system including the
following:

1. A detailed description of equipment and materials to
be used and the procedures for installation,
operation, and maintenance in relation to the
construction sequences of the shafts including size of
pumps and water discharge lines and their location to
water discharge points.

2. Detailed means and methods related to well drilling,
well installation, and subsequent well development
procedures.

3. Locations and depths of all groundwater control

components including wells, well points, eductor
wells, vacuum wells, points of disposal of pumped
water, and type and location of groundwater
monitoring.

a * %
Submit working drawings of the design of the groundwater
control system including calculations and drawings which

shall be signed by a Professional Engineer licensed in the
State of Michigan.

ae 1 *

Part 3 — Execution

3.01 General

B.

{34874/19/D1265656. DOCX:1}

* oe #

Install geotechnical instrumentation and verify that initial
readings were obtained prior to installation of groundwater
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.54 Page 54 of 82

control operations. Furnish, install, monitor, maintain and
remove groundwater observation wells as specified in
Section 31 0913 Geotechnical Instrumentation and
Monitoring. At least two wells are required for each
groundwater control system; the Engineer may require
additional wells and other geotechnical instrumentation
depending on the design of the system.

” * i

D. Provide potable water and replace water supply wells to
residences affected by the groundwater control operations.

E. Provide a Professional Engineer licensed in the State of
Michigan, to prepare groundwater control system designs
and submittals,

* * #

L. The impact of anticipated subsurface soil/water conditions
shall be considered when selecting methods of excavation
and groundwater control systems. Where groundwater
levels are above the proposed bottoms of excavations, a
pumped dewatering/depressurization system is expected for
pre-drainage of the soils prior to excavation to final grade
and for maintenance of the lowered groundwater level until
construction has been completed to such an extent that the
structures, pipes, conduit, fill and other associated structures
will not be floated or otherwise damaged. Type of system,
spacing of units and other details of the work are expected to
vary with soilAwater conditions at a particular locations (sic).

% * %

P. Perform groundwater control operations in a manner that
will protect existing roads, structures, and above ground and
underground utilities. The Contractor will be solely
responsible for damage to roads, buildings or structures,
sewers and other utility installations, pavements, sidewalks,
and other property which may result from Contractor’s
groundwater control operations.”

20. The Contract Documents also include a Specification Section 31-3200, “Soil

Stabilization.”

18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM  Tashia Marshall

£348 74/19/D1265656.DOCX;1} 8
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.55 Page 55 of 82

21, Specification Section 31-3200, in pertinent part, states as follows:
Part 1 — General
1.01 Scope

A, Section includes requirements for soil stabilization. The
method of soil stabilization at specific locations is
determined by the Contractor, subject to review and
approval by the Engineer. Furnish all design, labor,
equipment, and materials necessary to perform the required
soil stabilization. Acceptable methods of stabilization are
groundwater control (dewatering or depressurizing), jet
grouting, and ground freezing. Other methods of soil
stabilization may be considered, subject to review and
approval by the Engineer.

22, On July 30, 2015, as was required by the Contract Documents, Ric-Man tendered
Submittal #34A to Wade Trim, a copy of which is voluminous and in the possession of Ric-Man.
23. In Submittal #34A, Ric-Man represented, among other things, that:

a. Dewatering wells at Station 14+00 would be screened
approximately between Elevations 717 to 733 (approximately 65’ to
70° at their deepest below ground surface).

b. The initial wells will be pumped for a period of time and drawdown
of the aquifer will be monitored using existing and new wells and
piezometers. The information obtained from the initial wells will be
used to evaluate the hydrogeological characteristics of the confined
aquifer and for designing any additional dewatering wells that may
be needed.

c. A pump test will be completed on the STA 14+00 well after
installation of the second well (presumably at STA 13+00).
Similarly, a pump test will be completed on the TS-6 well after the
second well near TS-6 is installed. The pump tests will be used to
evaluate additional well needs. The pump test durations will be a
minimum of 72 hours with water levels continuously measured and
recorded at the second well and adjacent monitoring wells. The
dewatering wells will be pumped with recovery periods in between
for the aquifer to recharge to near-normal levels. We may also
complete a pump test consisting of pumping multiple wells at STA.
14+-00 and TS-6 to monitor the effects of combined drawdown from
the wells.

(34874/19/D1263656.DOCX;1} 9
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.56 Page 56 of 82

d. The actual limits of drawdown during the well installation and
development and the pump tests (with durations up to 72 hours) are
not known at this time and will be determined in the field based on
the lateral extent of the gravelly sand layer and well yields. For the
purposes of our evaluation we reviewed the NTH well data for wells
within a 1/8 mile of the tunnel alignment between STA. 9+00 and
STA. 19+00 (500 feet north and south of STA. 14+00) that are
screened at a depth of less than 75 feet. ... There were no identified
drinking water wells in the vicinity of STA. 14+00 that are expected
to be impacted by the initial dewatering well pumping program.

24. Qnor about June 17, as was required by the Contract Documents, Ric-Man tendered
Submittal #35A, Potable Water Emergency Action Plan, to Wade Trim, a copy of which is
voluminous and in the possession of Ric-Man.

25. In Submittal #35A, Ric-Man represented, among other things:

a. We have retained GEI to write our Dewatering Plan. As part of the
plan, they will determine the residential wells that are in the
influence of construction dewatering as well as address the potential
impact of the dewatering effort.

b. The Oakland County Health Department has provided residential
well locations and data of each well in the vicinity of the project.
The data will be used by GEI to determine the impact.

c. The dewatering plan has been phased into two groupings: Test Well
Program, and Long Term Construction Dewatering.

d. After the Test Well Program is complete, the Long Term
Construction Dewatering Program will be submitted. At that time

we will re-evaluate residential wells for possible impact based on
long term construction dewatering.

26. The Contract Documents required Ric-Man to follow the dewatering design and
plan that it had submitted.
27. By September 18, 2015, Ric-Man had installed four dewatering wells between

Stations 13+05 and 16450.

£34874/19/D1265656.DOCX:1} 10
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM = Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.57 Page 57 of 82

28. The dewatering wells Ric-Man installed were screened at depths that ranged from
100 to 130 feet below ground surface with pumps installed between 86 and 91 feet below ground
surface, depths significantly below what had been represented in Submittals #34A.

29, Contrary to the representations in Submittals #34A and/or #35A, Ric-Man failed to
perform pump tests, failed to allow the aquifer to recharge after initial pumping, failed to evaluate
the hydrogeological characteristics of the confined aquifer and failed to provide a final dewatering
plan.

30. Ric-Man became immediately aware that residential wells were being impacted by
its dewatering effort, but refused, despite repeated requests, to re-evaluate its plan, refused to
submit a final dewatering plan, refused to submit an alternative plan, and refused to alter the
dewatering work that it had implemented.

31. Ric-Man’s dewatering continued to impact residential wells and but for the re-
design that OCWRC required Wade Trim to perform would have impacted many more wells even
assuming that permits for additional wells could have been acquired by Ric-Man which, based on
Ric-Man’s then existent dewatering operation, was highly unlikely.

32.  Ric-Man failed to perform each and every one of the obligations required by the
Contract Documents, specifically failing to perform in accordance with Articles 10 and 23 of the
General Conditions, and in accordance with Specification Sections 31-2319 and 31-3200, and
constituted a breach of contract.

33. OCWRC has failed to pay Wade Trim all of the sums due under the Engineering
Services Agreement entered into between Wade Trim and OCWRC in an amount in excess of $1.1

million dollars.

(34874/19/D1265656. DOCX:1} ll
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM  Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1. filed 11/15/19 PagelD.58 Page 58 of 82

34, Qn information and belief, OCWRC has failed and refused to pay the sums due to
Wade Trim because OCWRC contends that Wade Trim, its subconsultant, and Ric-Man are
responsible for costs incurred in redesigning the Project and for providing water to residents whose
drinking wells ceased to function and/or that had to be repaired or replaced as a result of Ric-Man’s
breach of the Contract, in particular, Ric-Man’s improper dewatering operations that Ric-Man
improperly implemented and/or implemented dewatering operations contrary to the requirements
of the Contract and in contradiction to the manner indicated in its submittals.

35. As the result of OCWRC’s claims and actions, Wade Trim has suffered damages,
losses and expenses.

36. Wade Trim’s damages, losses and expenses were caused by, arose from, resulted
from or occurred in connection with Ric-Man’s breach of or failure to comply with the Contract.

37. Per the Contract, specifically Article 52.D of the General Conditions, Wade Trim
is entitled to have Ric-Man defend it from the claims of OCWRC, held harmless and indemnified
from such claims, and is entitled to recover from Ric-Man damages and judgment interest on any
amounts not paid Wade Trim by OCWRC, defense costs, actual attomeys’ fees, costs and actual
attorneys’ fees in securing and enforcing indemnity from Ric-Man, and any other rights granted to
Wade Trim under Article 52D of the General Conditions.

38. Wade Trim is not at fault and/or was not negligent in providing engineering services
to OCWRC and, therefore, there is no defense to Wade Trim’s right to enforce Article 52.D of the
General Conditions.

WHEREFORE, Wade Trim prays that this Court declare that Wade Trim is entitled to
enforce all rights provided in favor of Wade Trim and against Ric-Man as allowed under Article

52.D of the General Conditions of the Contract including, but not limited to money damages, costs,

(34874/19/D 1265656. DOCX:1} 12
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.59 Page 59 of 82

interest and actual attomeys’ fees, and to recover money damages for and costs incurred, including
but not limited to non-payment of engineering services by OCWRC that resulted from Ric-Man’s
breach of the Contract.

COUNT I
BREACH OF CONTRACT — OCWRC

39. Wade Trim incorporates by reference the allegations contained in paragraphs
1 through 38.

40. On August 30, 2012, Wade Trim entered into an Engineering Services Agreement
(“ESA”) with OCWRC, a copy of which is attached as Exhibit 1.

41. | The ESA was broken into a number of different phases in Section A — Engineering
Services, including “Item No. 3 The Construction Phase” and “Item No. 4 Construction Surveying
Layout, Construction Observation and Resident Project Representative.”

42. | Wade Trim performed all of the services required in “Item No. 3 The Construction
Phase” and “Ttem No. 4 Construction Surveying Layout, Construction Observation and Resident
Project Representative” per the terms set forth in the ESA.

43. Section C of the ESA is entitled “Compensation for Engineering Services.”

44. Item No. 3 and Item No. 4 of Section C of the ESA, respectively, budgeted the sum
of $455,420.00 for Construction Phase Services and $1,061,900.00 for Construction Observation
and Resident Project Representative Services.

45. During the course of construction, OCWRC verbally authorized and directed Wade
Trim to perform substantial additional work in excess of the budgeted sums under Item No. 3 and
Item No. 4 of Section C of the ESA.

46. Pursuant to Item No. 4 of Section C of the ESA, compensation for additional work

under the ESA was to be authorized by a written work order.

{34874/19/D1265656.DOCX:1} 13
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM  Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.60 Page 60 of 82

47. Tn accordance with the terms of the ESA, Wade Trim requested a written work
order from OCWRC on August 5, 2016, when the work authorized and directed by OCWRC first
exceeded the budgeted sums under Item No. 3 and Item No. 4 of Section C of the ESA. In response,
OCWRC expressly stated to Wade Trim that it did not want to execute a written work order.
Instead, OCWRC directed Wade Trim to continue working based on the express promise that
Wade Trim would be paid for all additional work.

48. OCWRC established a pattern whereby OCWRC verbally authorized and directed
Wade Trim to perform additional work and OCWRC then paid Wade Trim for that additional
work. This course of conduct waived the requirement under the ESA that compensation for
additional work was to be authorized by a written work order.

49. In late 2017, OCWRC requested that Wade Trim submit a letter identifying all costs
to date as well as the estimated cost to complete construction. Wade Trim submitted the letter on
January 5, 2018,

50. On February 5, 2018, OCWRC informed Wade Trim they would make no
additional payments to Wade Trim.

51. To date, OCWRC has wrongfully failed to pay Wade Trim the sums justly due
Wade Trim for the work performed under Item No. 3 and Item No. 4 of Section A of the ESA in
the amount of $500,207.45.

52. OCWRC’s failure to pay Wade Trim for these services constitutes a breach of the
ESA and has resulted in damages to Wade Trim.

53. Section A, Item No. 5 of the ESA is entitled “Engineering Redesign.”

54. Beginning in October 2015, and continuing into 2016, OCWRC requested that

Wade Trim investigate alternatives for completing the Project and then ultimately to redesign a

{34874/19/D1265656.DOCX:1} 14
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM  Tashia Marshail

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.61 Page 61 of 82

portion of the Construction Documents which OCWRC had previously approved, which
requirement included, but was not limited to the elimination of TS-6, the northernmost 1,652.5]
feet of the tunnel, and modifications to TS-5.

55. According to Section A, Item No. 5 of the ESA, these services were to be paid as |
an “Additional Special Service.”

56. The performance of the Engineering Redesign Service was not made necessary by
or the result of any fault or omission of Wade Trim to properly perform its professional engineering
services in conformance with the standard of practice, but rather resulted from dewatering
operations implemented by Ric-Man in contradiction to Ric-Man’s submittals.

57, Section C, Item No. 5 is entitled, “Engineering Redesign Compensation.”

58. Section C, Item No. 5 (2), in pertinent part, states that “If the additional Engineering
Redesign is added to the Project . . . after bidding, then Engineer is to be compensated when funds
are available for the additional work on the basis of actual direct payroll wages times a multiplier
of 3.08...”

539. The additional Engineering Redesign services were requested by OCWRC in
writing and Wade Trim knows of no reason why funds are not available to make payments due to
Wade Trim, or in the alternative, knows of no effort that has been undertaken by OCWRC to obtain
funds to pay Wade Trim.

60. The amount due Wade Trim for additional Engineering Redesign to date is in
excess of $600,000.00.

61. To date, OCWRC has wrongfully failed to pay the sums justly due to Wade Trim

for additional Engineering Redesign.

{34874/19/D1265656.DOCX:1} 15
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.62 Page 62 of 82

62. OCWRC’s failure to pay Wade Trim for these services constitutes a breach of the
ESA and has resulted in damages to Wade Trim.

WHEREFORE, Wade Trim prays that this Court enter judgment in its favor against
OCWRC in an amount in excess of $1,100,000.00, together with interest, costs and attorneys’ fees

wrongfully sustained.

 

COUNT IT
UNJUST ENRICHMENT — OCWRC
63. Wade Trim incorporates by reference the allegations contained in paragraphs
1 through 62.

64. —_As detailed in Count Il, Wade Trim performed substantial work under Item No. 3
and Item No. 4 of Section A of the ESA as well as Engineering Redesign services for the benefit
of OCWRC.

65. | OCWRC has received and continues to receive the benefit of the labor performed
by Wade Trim.

66. ocwrc has not paid Wade Trim for the labor performed.

67. Unless OCWRC is made to pay for the labor performed by Wade Trim, OCWRC
will be unjustly enriched in an amount in excess of $1,100,000.00.

WHEREFORE, Wade Trim prays that this Court enter judgment in its favor against
OCWRC in an amount in excess of $1,100,000.00, together with interest, costs and attorneys’ fees

wrongfully sustained.

{34874/19/D 1265656.DOCX:1} 16
18-005697-CB FILEDINMY OFFICE Cathy M. Garrett WAYNE COUNTY CLERK 5/29/2018 10:07 AM  Tashia Marshall

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.63 Page 63 of 82

Dated: May 29, 2018

§34874/19/D1265656.D0CX;1}

17

Respectfully submitted,

KERR, RUSSELL AND WEBER, PLC

By:_/s/James R. Case

James R. Case (P31583)
Attorney for Plaintiff
500 Woodward Avenue, Suite 2500
Detroit, MI 48226-3427
(313) 961-0200
jcase@kerr-russell.com

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.64 Page 64 of 82

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.65 Page 65 of 82

 

 

Kotz SANGSTER WYSOCKI P.C, ATTORNEYS AND COUNSELORS AT LAW

 

 

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

WADE TRIM ASSOCIATES, INC.,
a Michigan corporation,

Plaintiff/Counter-Defendant,

v. Case No.: 18-005697-CB
Hon. Edward Ewell Jr.
RIC-MAN CONSTRUCTION, INC.,

 

 

 

a Michigan corporation, and OAKLAND COUNTY WATER

OAKLAND COUNTY WATER RESOURCES COMMISSIONER’S

RESOURCES COMISSIONER, COUNTY CROSS-CLAIM AGAINST

AGENCY FOR THE COUNTY OF OAKLAND, RIc-MAN CONSTRUCTION, INC.
Defendants/Counter-Plaintiffs.

 

 

 

 

DYKEMA GOSSETT PLLC MCALPINE PC

James R. Case (P31583) Mark L. McAlpine (P35583)
Bryce A. Rucker (P79455} Ted Peters (P40220)

A. Joseph Duffy [V (P82961) Ashley L. McAlpine (P79203)
Attorneys for Plaintiff Attorney for Ric-Man Construction
400 Renaissance Center 3201 University Drive, Suite 200
Detroit, MI 48243 Auburn Hills, MI 48326

(313) 568-6800 mlmcalpine@mcalpinepe.com
jcase@dykema.com tpeters@mcalpinepe.com
brucker@dykema.com almcalpine@mcalpinepc.com
jduffy@dykema.com

KOTZ SANGSTER WYSOCKI P.C.
Jeffrey M. Sangster (P30791)

R. Edward Boucher (P57251)
Mark F.C. Johnson (P80539)
Attorneys for OCWRC

400 Renaissance Center, Suite 3400
Detroit, MI 48243

(313) 259-8300
jsangster@kotzsangster.com
rboucher@kotzsangster.com
mjohnson@kotzsangster.com

 

 

Document received by the MI Wayne 3rd Circuit Court.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.66 Page 66 of 82

OAKLAND COUNTY WATER RESOURCES COMMISSIONER’S
CROSS-CLAIM AGAINST RIC-MAN CONSTRUCTION, INC.

Now comes Oakland County Water Resources Commissioner (““OCWRC”), and for
its Cross-Claim against Cross-Defendant Ric-Man Construction, Inc. (“Ric-Man’’), Cross-
Plaintiff OC WRC states:

Parties, Jurisdiction, Venue

1. OCWRC is a county agency for the County of Oakland, Michigan.

 

 

2. Ric-Man is a Michigan corporation that regularly conducts business in
Wayne County, Michigan.

3. Plaintiff/Counter-Defendant Wade Trim Associates, Inc. (“Wade Trim”) is a
Michigan corporation, with its principal place of business in Detroit, Michigan, and
regularly conducts business in Wayne County, Michigan.

4, The amount in controversy exceeds $25,000.00, exclusive of interest and
costs, therefore vesting this Court with jurisdiction.

5, This Court is a proper venue pursuant to MCL 600.1621 and MCL 600.1641.

General Allegations

6. OCWRC incorporates all previous averments by reference.

Kotz SANGSTER WYSOCKE P.C, ATTORNEYS AND COUNSELORS AT LAW

7. This case arises from the Middlebelt Transport and Storage Tunnel project in
Farmington Hills, Michigan (the “Project”).

8. OCWRC is the owner of the Project.

9. On September 18, 2014, OCWRC entered into a contract with Ric-Man to

perform construction services for the Project (the “Contract”).

 

 

 

Document received by the MI Wayne 3rd Circuit Court.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.67 Page 67 of 82

 

 

KoTz SANGSTER WYSOCKI P.C. ATTORNEYS AND COUNSELORS AT LAW

 

 

10.

The Contract consists of multiple documents that together form the “Contract

Documents.” Pursuant to MCR 2.113(C) and (F), the Contract Documents are

incorporated by reference into this pleading, are too voluminous to attach, and are already

in the possession of all parties to this action.

11.

“Work.”

12.

The Contract Documents describe Ric-Man’s performance obligations as the

The Contract Documents impose express and implied duties on Ric-Man,

including, but not limited to the obligation to:

a.

b.

provide a competent supervisor to oversee its Work at all times;

design any groundwater control system or soil stabilization system that might
be necessary for performance of its Work;

submit the plan for its groundwater control system to the Engineer, Wade
Trim;

follow the groundwater control plan described in its submittal;

perform groundwater control operations in a manner that will protect nearby
roads and utility services from harm;

provide potable water to residences adversely affected by its groundwater
contro! operations;

advise the OCWRC of harm to nearby roads, structures, utilities, and
residences that might be caused by its groundwater control operations;

apply for payment for Work that was actually completed;

achieve Substantial Completion of the Work by September 17, 2016;

share schedule float;

 

Document received by the MI Wayne 3rd Circuit Court.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.68 Page 68 of 82

 

 

Kotz SANGSTER WYSOCKI P.C. ATTORNEYS AND COUNSELORS AT LAW

 

 

k. compensate the OCWRC in the amount of $2,000.00 for each day after
September 17, 2016, that substantial completion of the Work has not been
achieved for reasons Ric-Man is responsible; and

l. indemnify and defend the OCWRC from all liabilities caused by or arising
out of its activities in furtherance of the Work and on the Project.

13. Ric-Man failed to meet several of the duties imposed on it by the Contract
Documents (collectively, the “Duties”), thereby causing OCWRC to incur monetary
damages.

14. Wade Trim has claimed Ric-Man is responsible for all costs, liabilities, and
damages incurred by OCWRC on the Project, including those which are related to
groundwater control events. In the event Wade Trim is proven correct, Ric-Man has

breached the Contract and is responsible to OCWRC for those costs, liabilities, and

damages.
CounTI
BREACH OF CONTACT
15. | OCWRC incorporates all previous averments by reference.
16. The Contract is a valid, binding, and enforceable contract.
17. The Contract imposes multiple Duties on Ric-Man, including, but not limited

to the Duties listed above.

18. OCWRC has fully performed ali Duties and obligations imposed on it by the
Contract.

19. Notwithstanding OCWRC’s performance, Ric-Man breached the Contract in

numerous ways. Ric-Man’s breaches include, without limitation, the following:

 

Document received by the MI Wayne 3rd Circuit Court.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.69 Page 69 of 82

 

 

KOTZ SANGSTER WYSOCK1 P.C. ATTORNEYS AND COUNSELORS AT LAW

 

 

Failing to achieve milestone completion dates for such things as Middlebelt
Road, TS-2/DC-1, TS-3, and TS-4;

. Failing to maintain an accurate progress schedule in breach of General

Specification 17 and Specification Section 01 3213;

Failing to share schedule float in breach of General Specification 17;

. Failing to provide OCWRC with a credit in contract time as a result of the

elimination of Work on the Project schedule’s critical path;
Failing to achieve substantial completion of the Work until August 18, 2017;

Over-billing for TS-6, including the submittal of pay applications for Work
Ric-Man did not actually perform;

. Failing to properly design groundwater control systems (as alleged by Wade

Trim in Wade Trim’s First Amended Complaint, attached as Exhibit 1);

. Failing to account for the possibility of damage to residential wells and

damage to Middlebelt Road (as alleged by Wade Trim in Wade Trim’s First
Amended Complaint, attached as Exhibit 1);

Failing to advise OCWRC that groundwater-control activities might impact
surrounding structures and residential wells (as alleged by Wade Trim in
Wade Trim’s First Amended Complaint, attached as Exhibit 1);

Damaging existing structures while operating groundwater control systems
(as alleged by Wade Trim in Wade Trim’s First Amended Complaint,
attached as Exhibit 1);

. Failing to pay for potable water supplied to residential wells (as alleged by

Wade Trim in Wade Trim’s First Amended Complaint, attached as Exhibit
1);

Failing to pay for damage caused to Middlebelt Road (as alleged by Wade
Trim in Wade Trim’s First Amended Complaint, attached as Exhibit 1);

. Failing to install and perform groundwater control systems in accordance

with approved submittals regarding well depth and pump depth (as alleged
by Wade Trim in Wade Trim’s First Amended Complaint, attached as
Exhibit 1);

. Failing to perform pump tests promised by its submittals (as alleged by

Wade Trim in Wade Trim’s First Amended Complaint, attached as Exhibit
1);

 

Document received by the MI Wayne 3rd Circuit Court.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.70 Page 70 of 82

 

 

Kotz SANGSTER WYSOCKI P.C. ATTORNEYS AND COUNSELORS AT LAW

 

 

o. Causing an extended closure of Middlebelt Road, in violation of Agreement
Article 1.01 (modified by Addendum No. 1);

p. Failing to provide adequate project management, in violation of General
Conditions Sections 21, sub-sections A, C, and E;

q. Failing to honor its indemnification obligations under the Contract; and
r. Failing to provide a defense.
20. As a result of Ric-Man’s breaches of the Contract, OCWRC has suffered,
and continues to suffer, extensive damages, including without limitation:
a. Anoverpayment for TS-6;
b. Those resulting from Ric-Man’s failure to honor its indemnification
obligations under the Contract and failure to provide a defense; and
c. Liquidated damages of $2,000.00 per day, in accordance with Article III of
the Agreement, for Ric-Man’s delay achieving substantial completion of the
Work.
WHEREFORE, OCWRC respectfully requests this Court enter a judgment in favor of
OCWRC and against Ric-Man in an amount to be determined at trial, plus all applicable
attorney’s fees, costs, and interest.

Count I
DECLARATORY JUDGMENT CONCERNING INDEMNIFICATION

21. OCWRC incorporates all previous averments by reference.
22. Importantly, the Contract provides OCWRC with far-reaching
indemnification rights against Ric-Man. (See Articles 6, 15, 16, and 52 of the General

Conditions).

 

Document received by the MI Wayne 3rd Circuit Court.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.71 Page 71 of 82

 

 

Korz SANGSTER WYSOCKI P.C. ATTORNEYS AND COUNSELORS AT LAW

 

 

23. Pursuant to Article 6 of the General Conditions, Ric-Man “shall assume full

_responsibility for the Work and... shall bear all losses . . . [and Ric-Man] shall assume

the defense and save harmless [OCWRC].” (See Article 6 of the General Conditions).

24. Pursuant to Article 15 of the General Conditions, “[Ric-Man] shall .. .
protect all public and private property abutting the site from injury or loss arising in
connection with this Contract ... and shall defend and save [OCWRC] harmless from all
such damages or injuries occurring because of this Work.” (See Article 15 of the General
Conditions).

25. Article 16 of the General Conditions requires Ric-Man to “assume full
responsibility for the protection of all . . . structures along and near the Work which may
be affected by its operations, and shall indemnify, defend and save harmless [OCWRC]
against all damages or alleged damages.” (See Article 16 of the General Conditions).

26. And Article 52 of the General Conditions provides Ric-Man shall indemnify,
defend, and hold harmless OCWRC from and against “any and all liabilities, claims,
causes of action, lawsuits, liens, injuries, damages, losses and expenses” which are
“caused by, arising out of, resulting from or occurring in connection with . . . [Ric-Man’s]
breach of, or failure to comply with, the [Contract].” (See Article 52 of the General
Conditions).

27, That is, pursuant to Articles 6, 15, 16, and 52 of the General Conditions,
OCWRC is entitled to indemnity from Ric-Man for any and all claims, losses, liability,
damages, costs, and other expenses incurred by OCWRC that arise out of the negligent
acts, errors, or omissions of Ric-Man, its agents, consultants, employees, or

representatives, which may include, without limitation, liability, damages, or expenses

 

Document received by the MI Wayne 3rd Circuit Court.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.72 Page 72 of 82

incurred or which may be incurred in relation to work performed by Ric-Man and/or its
subcontractors/subconsultants, and liability, damages, or expenses incurred or which may
be incurred in relation to the repair and/or replacement of any wells.

28. There is an actual and justiciable controversy between OCWRC and Ric-
Man, concerning whether Ric-Man must indemnify OCWRC for all liabilities, claims,
causes of action, lawsuits, liens, injuries, damages, losses and expenses” which are

“caused by, arising out of, resulting from or occurring in connection with . . . [Ric-Man’s]

 

 

breach of, or failure to comply with, the [Contract].” (See Article 52 of the General
Conditions).
29. A present adjudication of the controversy is necessary to guide OCWRC’s
future conduct and preserve legal rights.
30. Declaratory relief will avoid a multiplicity of actions and/or avoid potential
conflicts between the indemnitor (Ric-Man) and indemnitee (OCWRC) in the future.
WHEREFORE, OCWRC respectfully requests this Court enter a judgment in favor of
OCWRC and against Ric-Man, which declares Ric-Man must indemnify OCWRC under, and
consistent with, the terms of the Contract, for, including, but not limited to, Wade Trim’s

claims against OCWRC for breach of contract and unjust enrichment in Wade Trim’s First

Korz SANGSTER WYSOCKI P.C. ATTORNEYS AND COUNSELORS AT LAW

Amended Complaint. Further, OCWRC respectfully requests this Court enter a judgment in
favor of OCWRC and against Ric-Man in an amount to be determined at trial, plus all

applicable attorney’s fees, costs, and interest.

 

 

Decument received by the MI Wayne 3rd Circuit Court.

 
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.73 Page 73 of 82

 

 

Kotz SANGSTER WYSOCKI P.C. ATTORNEYS AND COUNSELORS AT LAW

 

 

Date: April 19, 2019

Respectfully submitted,
KoTzZ SANGSTER WYSOCKI P.C.

/s/ R. Edward Boucher

 

By: Jeffrey M. Sangster (P30791)
R. Edward Boucher (P57251)
Mark F.C. Johnson (P80539)

Attorney for OC WRC

400 Renaissance Center, Suite 3400

Detroit, MI 48243

(313) 259-8300

jsangster@kotzsangster.com

rboucher@kotzsangster.com
mjohnson@kotzsangster.com

 

Document received by the MI Wayne 3rd Circuit Court.
Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.74 Page 74 of 82

 
 

Cc

T

 

ase 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.75 Page 75 of 82

 

CROSSWALKCLAIMS

MANAGEMENT LLG———

Charles J. Sinclair
Head of Claims
Direct Dial 860-470-5007

csincldir@crosswalkclaims.com

November 8, 2019

SENT VIA E-mail to facilitate receipt
Ted Peters, Esq,

McAlpine PC

3201 University Drive, Suite 100
Auburn Hills, MJ 48326

tpéters@mcalpinelawfirm.com

 

COVERAGE POSITION LETTER
Claim No.: PS19017
Insured: Ric-Man Construction, Inc. (hereinafter “Ric-Man” or “Named insured”)
insurer: Pioneer Underwriters — Syndicate Number 1980
Policy No.: CPP-0000190-01 (hereinafter the “Policy”}
Policy Period: December 15, 2018 — June 30, 2020
Retroactive Date: April 15, 2011 (for Coverage B)
Claimant: Wade Trim Associates, Inc./Oakland County Water Resources
Commissioner
Loss Date; TBD.

Dear Mr. Peters:

As you are aware, Crosswalk Claims Management, LLC (“Crosswalk”) is the designated third-party
administrator authorized to handle claims on behalf of Certain Underwriters at Lloyds and, moré
specifically, Pioneer Underwriters Syndicate Number 1980 (hereinafter “Underwriters”}.

On behalf of Underwriters, Crosswalk has been investigating coverage under the Policy for this matter.
Underwriters investigation is being undertaken pursuant to a full and complete reservation of rights
under the Policy and the law. The purpose of this letter is to advise you that our investigation is
ongoing, as there are numerous outstanding document and information requests, as well as potential

Page lof 10

10 Forest Park Drive, Farmington, CT 06032 ° Ph: 860.470.5010 « Fax: 860.404.5201

www.crosswalkelalnis.com

 
 

  

OSSWALKCLAIMS

MAM AGEMENT Li

coverage issues that may prectude and/or limit coverage for this matter. The balance of this letter sets
forth the facts and policy language particular to this matter,

Communication

Initially, we note that we have made several attempts to secure information and documents directly
from the Named insured, but the Named Insured has directed Underwriters to communicate our
information and document requests directly to you, as their atiomey. Our understanding is that you are
authorized to receive communications and act on the Named Insured’s behaif concerning our ongoing
coverage investigation. If that understanding is not correct, please immediately let me know. Whilst we
endeavor to abide by the Named Insured’s request to communicate with you directly on coverage
issues, given the nature of the coverage issues discussed herein and the pending request for your firm to
act as independent Counsel on this matter, | have included the insured as a recipient of this
correspondence,

Underlying Facts

This matter arises out of the Middlebelt Transport and Storage Tunnel project in Farmington Hills,
Michigan (the “Project”), On or about September 18, 2014, Ric-Man entered a contract with the Oakland
County Water Resources Commissioner (“OCWRC”) for Ric-Man to serve as the General Contractor and
perform construction services for the Project, and the contract required substantial completion of the
work by September 17, 2016, Ric-Man entered inte a sub-contract with GE Associates for the design of
a dewatering system for the Project.

On or about May 21, 2018, Wade-Trim Associates, Inc. filed a lawsuit against both Ric-Man and OCWRC
seeking damages relating to the Project, At some point, Ric-Man entered into a Tolling Agreement with
GEI relating to claims arising from the dewatering system design work. On or about April 19, 2019,
OWRC filed a Cross-Claim against Ric-Man alleging Breach of Contract and seeking a Declaratory
Judgment for Contractual Indemnification against Ric-Man relating to the allegations set forth in the
May 2018 Wade-Trim Complaint.

On or about June 17, 2019, Ric-Man first notified Underwriters of this matter.

Ongoing Investigation and Document Information Requests

We noite that, whilst the underlying litigation has been pending since May 2018 and there appear to
have been substantial comm unication between the parties as to the Project and the claim prior to the
filing of the May 2018 lawsuit, Underwriters were not notified of this matter until June 17, 2019. Since
that time, we have been investigating coverage for this matter. We appreciate your cooperation with

Page 2 of 11

4-DML-EAS ECF No.1 filed 11/15/19 PagelD.76 Page 76 of 82

 
 

 

 

Case 2:19-gv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.77 Page 77 0f 82

 

CROS SWALKCLAIMS

——— Wi & pe AY LOSE EME BRE

Pb PT
POLL

e Acomplete copy of Ric-Man Construction’s contract for the noted Project, including the dates
Ric-Man Construction worked on the project;

* All correspondence relating to interactions with Wade Trim or OCWRC, or their representatives,
including any prior claim or demand letters, any responses thereto and any Internal
reports/memos relating to the allegations in the underlying Complaint or Cress-Complaint;

* Acomplete copy of the underlying Complaint by Wade Trim Associates, Inc. and Ric-Man’s
Answer and Cross-Claims/Third Party Complaints, including any Amended or Revised versions of
same;

e Anyclaim or demand letters sent to GEI or any other entities relating to the design, and any
tolling agreements entered into regarding this matter;

* When and how did Ric-Man Construction first become aware of this matter

Policy Provisions

A Contractors Pollution and Professional Liability Policy was issued to Ric-Man under Policy No.: CPP-
0000190-01 with effective dates of December 15, 2018 through June 30, 2020." A claim has been
presented for consideration under Coverage B, Professional Liability, which carries a limit of liability of
$5 Million per claim and $5 Million in the aggregate, with a retroactive date of April 15, 2011.
Additionally, the Policy contains a $25,000 self-insured retention.

The Policy Is a claims-made and reported Policy and subject to its provisions applies only to claims which
are both first made against the insured and reported to the insurer during the Policy period or the
extended reporting period, if applicable.

Please note that while the entire Policy is incorporated herein by reference, there are provisions within

the Policy which may define, limit, or exclude coverage for this matter, and we draw your attention to
the following Policy provisions which may apply to this claim:

L INSURING AGREEMENT
Coverage B ~ Professional Liability
The insurer shail pay on behalf of the Insured ail sums in excess of the Self-insured Retention

stated in the Declarations which the insured is legally obligated to pay as Damages because of a
Professional Claim first made against the Insured during the Policy Period and reported to the

 

*Policy was written with Coverages A-G. Coverages A, C, D, E, F, and G do not appear to apply to the instant
matter. As such, Coverages, A, C, D, E, F, and G will not be contemplated further. The within claim has been
submitted for consideration under Coverage B, Professional Liability.

Page 3o0f 11

 
 

“Case 2:19- “CV 13374. -DML-EAS ECF No.1 filed 11/15/19 PagelD.78 Page 78 of 82

 

CROSS SWALKCLA AIMS

SEMENT Lic ——

 

Insurer, in writing, during the Policy Period, or any applicable Extended Reporting Period,
pravided that:

4. the Professional Claim arises out of an actual or alleged act, error omission with respect
to the rendering of or failure to render Professional Services by the Insured or by a
Design Professional for whom the Insured is legally responsible; and

2. the act, error, cr omission took place on or after the Retroactive Date specified in the
Declarations and before the end of the Policy Period.

RRR K

i, DEFINITIONS

F, Damages means the monetary amounts for which the Insured may be held
legally liable, including sums paid as judgments, awards, settlements, partial or
complete Joss, or diminishment of value, and related Claim Expense, resulting
from a Professional Claim. Darnages also include liquidated damages, but only
ta the extent of liability the Insured would have had in the absence of an
agreement for liquidated damages.

Damages does not include the restitution, return, withdrawal or reduction of
fees, profits or charges for services rendered or offered, or any other
consideration or expenses paid to the Insured or by the Insured for services or
products; any equitable obligation, including restitution, disgorgement, or the
cost of complying with injunctive relief: or (except as provided in Section II/.B,
Litigation Expense Reimbursement) the time and expense incurred by an Insured
in addressing or resolving a claim.

H. Design Professional means those persons or entities or successors professionally
qualified to perform Professional Services.

i, Design Professional's insurance means all available professional liability
insurance policies where the Design Professional !s an insured, including any
respective sub consultant.

¥. Professional Claim means any demand, demand for arbitration or mediation or
suit received by an Insured seeking Damages or correction of Professional
Services and alleging liability or responsibility on the insured’s part or on the
part of any entity or person for whom the Insured is legally responsible,

zZ. Professional Services means:

Page 4 of 11

 
 

 

 

 

Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.79 Page 79 of 82

 

CROSSWALKCLAIMS

L enviranmental consulting, environmental engineering, environmental
site assessment, remedial investigation, feasibility studies,
environmental monitoring, testing and sampling, remedial oversight and
management, ecological studies, industrial hygiene, environmental
training, forensic inspection, expert witness, or

2. construction management, program management, project
management, owner’s representation and any design delegated
responsibility or design assist performed by the Insured, including but
not limited to constructability reviews or value engineering, or

3. architecture, engineering, or contract administration as part of design,
Sprinkler design, fire protection design, life safety design, mechanical
electrical or security systems design, light use, acoustical or signage
design, landscape design, surveying, quantity surveying, material
testing, economic feasibility, technical consulting or studies, software
design for the purpose of operating or maintaining any building system,
interior design or space planning services, or design services to support
Leadership in Energy and Environmental Design {LEED) certification for a
project, or

4, professional services in connection with modification or alteration,
transfer, protection, manipulation, use or misuse of any Building
Information Modeling (BiM) design assist system or program, or

5. ordinary technology services performed in the course of Professional
Services described above. Such technology services include the design,
development, programming, analysis, training, use, hosting,
management, support and maintenance of any software, database,
internet service, or website.

Professional Services shail not include any activity in connection with construction
means, methods or techniques; site safety; crane erection, use, meintenance or

operation; scaffolding; any temporary structure, or project fencing.

FE. Retroactive Date{s) means the date(s) set forth in ttem E. of the Declarations
and from which coverage as provided herein first begins.

A HB ak

Page 5 of 11
 

 

V. EXCLUSIONS

 

This Policy does not apply and the Insurer will not be liable to make payments or
indemnify any Insured for Ultimate Loss, Damages, Mitigation Costs or, a Pollution
Loss, or a Protective Claim, or a Professional Claim, or a Pollution Claim, or Claim
Expense directly or indirectly arising out of:...

A. Protective Claim Legal Fees
Attormey’'s fees and any other costs and expenses incurred by any
insured in connection with the making and prosecution of a Protective

Claim;

F. Faulty Workmanship/Own Work
the cost to repair or replace faulty workmanship in any construction,
eréctian, fabrication, installation, assembly or manufacturing process
performed or provided by any Insured or anyone for whom any insured
is fegatly responsible, including materials, parts or equipment furnished
in connection therewith, but this exclusion does net apply te liability
arising from services of a Design Professional or Contractor Activities
that result in a Pollution Condition;

i Known Cendition{s}/Prior Notice
1, any claim or circumstance reported under any prior policy; or
2. any act, error, omission, or circumstance occurring prior to the inception
date of this Policy that was Known or reported to a Responsible Person
who could have reasonably foreseen that a claim or mitigation effort
could result; or
3. any Pollution Condition existing prior to the inception date of this Policy,

and reported to a Responsible Person, provided such Pollution
Conditions were caused by operations performed by or on behalf of the
Insured, This exclusion shalf apply to any claim, suit, demand, notice or
governmental order or directive seeking Damages or any other remedy
of any kind, including, but not limited to money, repairs, remediation for
Pollution Conditions, and prohibits any defense of the insured where

Page 6 of 11
 

Case 2:19-cv-13374-DML-EAS ECENo. 1 filed 11/15/19 PagelD.81 Page 81 of 82

 

CRO: S SWALKCLALMS

 

y AA ES ALY
an r

the Insured knew or should have reasonably known of the Pollution
Conditions, injury or Damages prior to the effective date of this Policy;

Contractual Liqbility

Liability assumed by any Insured, or any entity or person for whom the Insured is
legally responsible, under any contract or agreement, unless such liability would
have attached by law in the absence of such contract or agreement. This
exclusion shall not apply to an Insured Contract, nor shail this exclusion apply to
liability arising out of Pollution Conditions;

Express Warranties/Guarantees

express warranties or guarantees unless such liability would have attached by
law to the Insured in the absence of such warranty or guarantee;

eRRK

x CONDITIONS

Q.

Other Insurance

if there is other valid and collectible insurance, then the insurer shall not be
liable except to the extent that the loss exceeds such other valid and collectible
insurance.

a CK

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PRIOR NOTICE EXCLUSION

This endorsement is a part of your Policy, Except for the changes it makes, al! other
terms of the Paticy remain the same and apply to this endorsement:

PRIOR NOTICE EXCLUSION [Endorsement Ne. 10]

In consideration of the premium paid, it is hereby understood and agreed that this Policy
will not apply to:

Any prior, current or future claims, losses, incidents, “bodily injury”, “property damage”,
“pollution event”, “pollution condition”, “claim expenses” or “supplementary payments”

Page 7 of 11
” Case 2:19-cv-13374-DML-EAS ECF No.1 filed 11/15/19 PagelD.82 Page 82 of 82

 

CRO S SWALKCLAIMS

EMENT LLc-

 

arising from, related to, caused by, resulting from, contributed to or in any way related
to:

Any actuai or potential Pollution Condition, Pollution Event, Pollution
Claim or Professional Liability Claims previously reported to any prior
insurer with respect to any insurance policy procured by or for the
benefit of any Insured; or

Any actual or potential Pollution Condition, Pollution Event, Pollution
Claim or Professional Liability Claim that was known by any Insured prior
to the effective date of this policy and which could have been reported

to any prior insurer under any insurance policy procured by or for the
benefit of any Insured.

aR

l. PROFESSIONAL CLAIM MADE PRIOR TO THE POLICY INCEPTION

The Policy requires that any Professional Claim first be made against Ric-Man during the Policy Period of
December 15, 2018 through June 30, 2020. The underlying Complaint was filed by Wade Trim Associates
against Ric-Man on or about May 21, 2018. Although the Cross Claim by OCWRC was not filed until on or
about April 19, 2019, the allegations within the Cross Claim appear to relate directly to those within the
underlying Complaint. Subject to the receipt and review of previously-requested documents referenced
above and pursuant to a complete reservation of all rights under the policy and the law, the Policy does
not appear to be triggered, as the Claim was first made against Ric-Man prior to the Policy Period.

il. AN ACTUAL OR POTENTIAL PROFESSIONAL CLAIM WAS KNOWN BY RIC-MAN PRIOR TO THE
EFFECTIVE DATE OF THE POLICY

Pursuant to the Known Conditlon(s)/Prior Notice Exclusion and Endorsement No. 10— Prior Notice
Exclusion, the Policy precludes coverage for any actual or potential Professional Claim known by the
insured prior to the Policy effective date of December 15, 2018. The Policy defines Professional! Claim to
include claims against those entities for whom Ric-Man is legally responsible. To the extent there was
not an actual Professional Claim made against Ric-Man prior to the Policy Period, it appears that Ric-
Man was aware of a potential Professional Claim prior ta the Policy Period. in addition to the demands
relating to missing the September 17, 2016 substantial completion date for the Project, Ric-Man appears
to have been directly aware of at least a potential Professional Claim against itself or GEL, a
subcontractor to Ric-Man and an entity for which Ric-Man would be legally responsible. 3

    

 

Page 80711
